EXHIBIT 10.28

ASSET PURCHASE AGREEMENT

By and Between

INVITROGEN CORPORATION

and

CIPHERGEN BIOSYSTEMS, INC.

Dated as of June 25, 2001

 

1. Sale and Delivery of the Assets       1.1 Delivery of the Assets   1.2
Further Assurances   1.3 Purchase Price   1.4 Assumption of Liabilities; Etc  
1.5 Allocation of Purchase Price   1.6 The Closing       2. Representations of
the Seller       2.1 Organization   2.2 Capitalization of BSA and BSG   2.3
Authorization; Consents and Approvals; No Violations   2.4 Ownership and
Condition of the Assets   2.5 Reports and Financial Statements   2.6 Absence of
Undisclosed Liabilities   2.7 Litigation   2.8 Inventory   2.9 Fixed Assets  
2.10 Leases   2.11 Change in Financial Condition and Assets   2.12 Tax Matters  
2.13 Accounts Receivable   2.14 Contracts and Commitments   2.15 Compliance with
Agreements and Laws   2.16 Employee Relations and Benefit Plans   2.17 Customers
  2.18 Suppliers   2.19 Names and Other Intangible Property   2.20 Real Estate  
2.21 Powers of Attorney   2.22 Brokers   2.23 No Illegal or Improper
Transactions   2.24 Environmental Matters   2.25 Product Warranties; Liabilities
  2.26 Bankruptcy   2.27 Insurance   2.28 Books and Records       3.
Representations of the Buyer         3.1 Organization and Authority   3.2
Authorization   3.3 No Conflicts; Consents   3.4 Brokers       4. Access to
Information; Confidentiality; Public Announcements         4.1 Access to
Management, Properties and Records   4.2 Confidentiality   4.3 Public
Announcements       5. Pre-Closing Covenants of the Seller       5.1 Conduct of
Business   5.2 Absence of Material Changes   5.3 Taxes   5.4 Communication with
Customers and Suppliers   5.5 Compliance with Laws   5.6 Continuing Obligation
to Inform       6. Reasonable Best Efforts to Obtain Satisfaction of Conditions
    7. Employment Matters     8. Conditions to Obligations of the Buyer        
8.1 Continued Truth of Representations and Warranties of the Seller; Compliance
with Covenants and Obligations   8.2 Corporate Proceedings   8.3 Consents of
Third Parties   8.4 Adverse Proceedings   8.5 Update   8.6 Closing Deliveries  
8.7 Closing Balance Sheet   8.8 Collaboration Agreement   8.9 Opinion of Works
Council   8.10 Governmental Approvals       9. Conditions to Obligations of the
Seller         9.1 Continued Truth of Representations and Warranties of the
Buyer; Compliance with Covenants and Obligations   9.2 Corporate Proceedings  
9.3 Consents of Third Parties   9.4 Adverse Proceedings   9.5 Closing Deliveries
  9.6 Collaboration Agreement   9.7 Opinion of Works Council   9.8 Governmental
Approvals       10. Termination of Representations and Warranties       11.
Post-Closing Agreements         11.1 Proprietary Information   11.2 No
Solicitation or Hiring of Former Employees   11.3 Non-Competition Agreement  
11.4 Use of Name   11.5 Cooperation in Litigation   11.6 Access to Books and
Records   11.7 Intangible Property Cooperation   11.8 Beckman Obligations      
12. Termination of Agreement       12.1 Termination by Lapse of Time   12.2
Termination by Agreement of the Parties   12.3 Termination by Buyer or Seller By
Reason of Breach   12.4 Effect of Termination       13. Fees and Expenses      
14. Indemnification       14.1 Survival of Representations and Warranties   14.2
Indemnification Provisions for Benefit of Buyer   14.3 Indemnification
Provisions for Benefit of Seller   14.4 Matters Involving Third Parties   14.5
Adjustments to Indemnification Payments   14.6 Mitigation of Loss   14.7
Remedies       15. Transfer and Sales Tax     16. Notices       17. Successors
and Assigns       18. Entire Agreement; Amendments; Attachments       19.
Governing Law       20. Section Heading       21. Severability       22.
Counterparts       23. No Third Party Beneficiaries       24. Translations

INDEX OF EXHIBITS

Exhibit A          Instrument of Assumption

Exhibit B           Current Balance Sheet

Exhibit C           Bill of Sale

Exhibit D           Beckman Obligations

Exhibit E           Bill of Sale

INDEX OF SCHEDULES

SCHEDULE 1.1 (b)(i) Excluded Assets SCHEDULE 1.4 (a)(i) Assumed
Liabilities/Accounts, Accounts Payable and Accrued Expenses SCHEDULE 1.4 (a)(ii)
Assumed Liabilities/Contracts SCHEDULE 1.4 (a)(iii) Assumed Liabilities /Other
Liabilities and Obligations SCHEDULE 1.5 Allocation of Purchase Price SCHEDULE
2.3 Consents and Approvals SCHEDULE 2.4(a) Ownership and Condition of the
Assets/Encumbrances SCHEDULE 2.4(b) Ownership of the Assets/Permitted
Encumbrances SCHEDULE 2.6 Absence of Undisclosed Liabilities SCHEDULE 2.7
Litigation SCHEDULE 2.8 Inventory SCHEDULE 2.9 Fixed Assets SCHEDULE 2.10 Leases
SCHEDULE 2.11 Change in Financial Condition and Assets SCHEDULE 2.12 Tax Matters
SCHEDULE 2.13 Accounts Receivable SCHEDULE 2.14 Contracts and Commitments
SCHEDULE 2.15 Compliance with Agreements and Laws SCHEDULE 2.16(a) Employees
SCHEDULE 2.16(b) Employee Relations and Benefit Plans SCHEDULE 2.17 Customers
SCHEDULE 2.18 Suppliers SCHEDULE 2.19(a) Intangible Property SCHEDULE 2.19(b)
Non-Exclusive Intangible Property SCHEDULE 2.19(c) Names SCHEDULE 2.21 Powers of
Attorney SCHEDULE 2.27 Insurance Policies SCHEDULE 3.2 Consents and Approvals

ASSET PURCHASE AGREEMENT

             Asset Purchase Agreement (this “Agreement”) made as of the 25th day
of June, 2001 by and between Invitrogen Corporation, a Delaware corporation with
its principal office at 1600 Faraday Avenue, Carlsbad, California 92008 (the
“Seller”), and Ciphergen Biosystems, Inc., a Delaware corporation with its
principal office at 6611 Dumbarton Circle, Fremont, California  94555 (the
“Buyer”).

Preliminary Statement

             The Buyer desires to purchase, and the Seller desires to sell, the
business of the Seller which is conducted under the name “BioSepra”, including
but not limited to the manufacture and sale of chromatographic media for process
scale chromatographic purification of proteins (including any such business
conducted through subsidiaries) (collectively, the “Business”), together with
substantially all of the assets held directly or indirectly by Seller solely for
use in the Business, for the consideration set forth below and the assumption of
certain of the Seller’s liabilities set forth below, subject to the terms and
conditions of this Agreement.

             NOW, THEREFORE, in consideration of the mutual promises hereinafter
set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

             1.          Sale and Delivery of the Assets.

                           1.1        Delivery of the Assets.

                                        (a)         Subject to and upon the
terms and conditions of this Agreement, at the closing of the transactions
contemplated by this Agreement (the “Closing”), the Seller shall sell, transfer,
convey, assign and deliver to the Buyer, and the Buyer shall purchase from the
Seller, the following properties, assets and other claims, rights and interests
of the Seller which relate to or are used or held for use solely in connection
with the Business:

                                                     (i)          all
inventories of finished goods and packaging materials and similar items of the
Seller which exist on the Closing Date (as defined below);

                                                     (ii)         all prepaid
expenses, advance payments and security deposits existing on the Closing Date;

                                                     (iii)        all rights and
benefits under the Contracts (as defined below) set forth on Schedule 2.14
attached hereto (collectively, the “Assumed Contracts”);

                                                     (iv)       all operating
data and records, including without limitation, books (other than corporate
minute and stock record books), records and accounts, correspondence, research
and development files, drug master files, production records, technical,
accounting, manufacturing, quality control and procedural manuals, customer
lists, customer complaint files, sales and marketing literature, purchase orders
and invoices and employment records;

                                                     (v)        all of Seller’s
right, title and interest in and to all of the outstanding shares of capital
stock, with any dividends pertaining to the 2001 fiscal year and all subsequent
fiscal years attached, of BioSepra, S.A. (the “BSA Shares”), a subsidiary of the
Seller (“BSA”);

                                                     (vi)       all of Seller’s
right, title and interest in and to the intangible property which is listed on
Schedule 2.19(a) attached hereto (collectively, the “Intangible Property”);

                                                     (vii)      the name and all
goodwill associated with the name “BioSepra” and all other tradenames and
trademarks of Seller used solely in the Business, including without limitation
all of Seller’s right, title and interest in the Intangible Property listed on
Schedule 2.19(a);

                                                     (viii)     the toll-free
telephone number (800) 752–5277;

                                                     (ix)        all rights to
the Internet website address http://www.biosepra.com;

                                                     (x)         all rights,
claims, warranty rights or other similar rights of the Seller, under express or
implied warranties from suppliers;

                                                     (xi)        all
non-competition agreements in favor of the Seller; and

                                                     (xii)       except as
provided in Section 1.1(b) hereof,  all other assets, properties, claims, rights
and interests of the Seller which exist on the Closing Date, of every kind and
nature and description, whether tangible or intangible, real, personal or mixed,
wherever located, which relate to or are used or held for use solely in
connection with the Business.

                                        (b)        Notwithstanding the
provisions of paragraph (a) above, the assets, properties, claims, rights and
interests of Seller to be transferred to the Buyer under this Agreement shall
not include (i) those assets of the Seller listed on Schedule 1.1(b)(i) attached
hereto; or (ii) any Contracts to which the Seller is a party or by which it is
bound, other than the Assumed Contracts ((i) and (ii) together, the “Excluded
Assets”).

                                        (c)         The Assumed Contracts, BSA
Shares, Intangible Property and other properties, assets and business of the
Seller described in paragraph (a) above, other than the Excluded Assets, shall
be referred to collectively as the “Assets.”

 

                           1.2        Further Assurances.  At any time and from
time to time after the Closing, at the Buyer’s request, the Seller promptly
shall execute and deliver such instruments of sale, transfer, conveyance,
assignment and confirmation, and take such other action as the Buyer may
reasonably request to transfer, convey and assign to the Buyer, and to confirm
the Buyer’s title to, all of the Assets, to put the Buyer in actual possession
and operating control thereof, to assist the Buyer in exercising all rights with
respect thereto and to carry out the purpose and intent of this Agreement.
Without limiting the generality of the foregoing, the Seller shall execute such
applications to governmental authorities, consents and other documents and take
such other action as Buyer may reasonably request in order to enable the Buyer
to use and register, as the Buyer may desire, the name “BioSepra” and any
variation thereof and all other tradenames and trademarks of Seller used solely
in the Business.

             From time to time after the Closing, but on no less than a monthly
basis, (a) the Buyer shall pay to the Seller any amount of cash or other
remittances received by it from accounts receivable of the Seller or which the
Buyer is not otherwise entitled under the provisions of this Agreement to retain
and (b) the Seller shall pay to the Buyer any amount of any cash or other
remittances received by it from accounts receivable of BSA or which the Seller
is not otherwise entitled under the provisions of this Agreement to retain.

                           1.3        Purchase Price.

                                        (a)         The purchase price for the
Assets shall be Twelve Million Dollars ($12,000,000.00) plus the amount of the
Assumed Liabilities (as defined herein), as determined and adjusted pursuant to
this Agreement (the “Purchase Price”). At the Closing, the Buyer shall deliver
to the Seller the aggregate sum of Twelve Million Dollars ($12,000,000.00), (i)
less the amount of any downward adjustments made pursuant to Section 1.3(b) and
(ii) plus the amount of any upward adjustments made pursuant to Section 1.3(b),
payable by wire transfer of immediately available funds to an account designated
by the Seller.

                                        (b)        On the Closing Date, the
Seller shall deliver to the Buyer (1) the most recently available month-end
combined balance sheet of the Seller relating to the Business and of BSA and BSG
(as defined herein) certified by the Vice President—Finance of the Seller (the
“Closing Balance Sheet”) and (2) a certificate of the Vice President—Finance of
the Seller certifying the amount of cash and cash equivalents of BSA (the “Cash
Amount”) as of the Closing Date (the “Closing Cash Certificate”).  The Closing
Balance Sheet shall be prepared on a basis consistent with that of the Current
Balance Sheet (as defined below).  Except as set forth on the Closing Balance
Sheet or as described in the notes thereto, the Closing Balance Sheet shall be
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis.

                                                     (i)          If net assets
as set forth on the Closing Balance Sheet (“Closing Net Assets”) are less than
Five Million Four Hundred Twenty Two Thousand One Hundred Two Dollars
($5,422,102.00) (the “Net Assets Target Amount”), the amount of the Purchase
Price to be paid to the Seller in cash at the Closing will be reduced on a
dollar-for-dollar basis by the amount of such deficiency, and if the Closing Net
Assets are more than the Net Assets Target Amount, the amount of the Purchase
Price to be paid to the Seller in cash at the Closing will be increased on a
dollar-for-dollar basis by the amount of such excess.

                                                     (ii)         The amount of
the Purchase Price to be paid to the Seller in cash at the Closing will be
increased on a dollar-for-dollar basis by the Cash Amount set forth on the
Closing Cash Certificate.

                                        (c)         No later than 60 days after
the Closing Date, the Seller shall deliver to the Buyer (1) a combined balance
sheet of the Seller relating to the Business and of BSA and BSG as of the
Closing Date certified by the Vice President – Finance of the Seller to be true,
correct and complete (the “Closing Date Balance Sheet”), (2) a certificate of
the Vice President—Finance of the Seller certifying the Cash Amount as of the
Closing Date (the “Closing Date Cash Certificate”) and (3) a true, correct and
complete list and amount, as of the Closing Date, of each item referenced in
Section 8.5 hereof.  Except as set forth on the Closing Date Balance Sheet or as
described in the notes thereto, the Closing Date Balance Sheet shall be prepared
in accordance with GAAP applied on a consistent basis.  The Closing Date Balance
Sheet shall be prepared on a basis consistent with that of the Current Balance
Sheet, except as described in Section 1.3(d) below.

                                        (d)        There shall be recorded on
the Closing Date Balance Sheet an asset or liability, as the case may be, for
the net Intercompany Accounts (as defined below), which asset or liability shall
be taken into account in determining net assets on the Closing Date Balance
Sheet.  In addition, net assets as set forth on the Closing Date Balance Sheet
shall be subject to further adjustment as follows (net assets as set forth on
the Closing Date Balance Sheet and as further adjusted pursuant to this Section
1.3(d) being referred to as the “Closing Date Net Assets”):  (i) if net
Intercompany Accounts results in an asset on the Closing Date Balance Sheet, net
assets as set forth on the Closing Date Balance Sheet shall be reduced by the
amount of such asset; or (ii) if net Intercompany Accounts results in a
liability on the Closing Date Balance Sheet, net assets as set forth on the
Closing Date Balance Sheet shall be increased by the amount of such liability.
 “Intercompany Accounts” shall mean all amounts that are (a) owed by BSA or BSG
to the Seller or any of its direct or indirect subsidiaries (other than BSA or
BSG) or (b) owed by the Seller or any of its direct or indirect subsidiaries
(other than BSA or BSG) to BSA or BSG, in each case pursuant to bona fide
obligations.

                                        (e)         No later than 60 days after
delivery of the Closing Date Balance Sheet and the Closing Date Cash
Certificate, the Buyer shall complete a review thereof and shall inform the
Seller in writing that the Closing Date Balance Sheet and the Closing Date Cash
Certificate are acceptable or shall object thereto in writing setting forth a
specific description of the Buyer’s objections.  If the Buyer objects to the
Closing Date Balance Sheet or the Closing Date Cash Certificate and the Seller
does not agree with the Buyer’s objections or such objections are not resolved
on a mutually agreeable basis within 30 days of the Seller’s receipt of Buyer’s
objections, any such disagreement shall be promptly submitted to a mutually
acceptable “big five” accounting firm that is unaffiliated with either party or
that is acceptable to Buyer and Seller (the “Unaffiliated Firm”). The
Unaffiliated Firm shall resolve such dispute within 30 days after said
Unaffiliated Firm’s engagement by the parties. The decision of such Unaffiliated
Firm shall be final and binding upon the Seller and the Buyer and its fees,
costs and expenses shall be borne by the party against whom the Unaffiliated
Firm shall rule.

                                        (f)         If Closing Date Net Assets
as set forth on the Closing Date Balance Sheet as finally determined pursuant to
the preceding paragraph are more or less than the Net Assets Target Amount, the
Purchase Price will be increased or decreased, respectively, and the Buyer or
the Seller, as the case may be, will pay to the other cash in an amount equal to
such excess or deficiency, taking into account any adjustments previously made
pursuant to subparagraph (b)(i) above.  Likewise, if the Cash Amount as set
forth on the Closing Date Cash Certificate as finally determined pursuant to the
preceding paragraph is more or less than the amount set forth on the Closing
Cash Certificate, the Purchase Price will be increased or reduced, respectively,
and the Buyer or the Seller, as the case may be, will pay to the other cash in
an amount equal to such excess or deficiency.  Any payments pursuant to this
paragraph shall be made within 10 business days of determination by wire
transfer of immediately available funds to an account specified by the Buyer or
the Seller, as the case may be.

                                        (g)        All Intercompany Accounts
will be deemed fully paid and discharged as of the Closing Date through the
adjustments to the Purchase Price set forth in Section 1.3(f) above which, as
between the Seller and its direct or indirect subsidiaries (other than BSA or
BSG), on the one hand, and BSA and BSG, on the other hand, shall constitute a
final settlement of all such Intercompany Accounts.  Following the Closing, each
of the Seller and the Buyer shall be responsible for settling all Intercompany
Accounts with their respective subsidiaries.

                           1.4        Assumption of Liabilities; Etc.

                                        (a)         At the Closing, on the terms
and subject to the conditions of this Agreement, the Buyer shall execute and
deliver an Instrument of Assumption of Liabilities (the “Instrument of
Assumption”) substantially in the form attached hereto as Exhibit A, pursuant to
which it shall assume and agree to perform, pay and discharge in accordance with
their terms the following liabilities, obligations and commitments of the Seller
which relate to the Business or the Assets:

                                                     (i)          Those
accounts, accounts payable and accrued expenses of Seller which are set forth on
Schedule 1.4(a)(i) attached hereto;

                                                     (ii)         All
obligations of the Seller continuing after the Closing under the Assumed
Contracts which become due and payable or are required to be performed after the
Closing Date; and

                                                     (iii)        Those other
liabilities and obligations of the Seller which relate to the Business or the
Assets which are specifically set forth on Schedule 1.4(a)(iii) attached hereto.
The foregoing liabilities and obligations are collectively referred to as the
“Assumed Liabilities.”

                                        (b)        The Seller shall be
responsible for and satisfy any and all of the liabilities, obligations and
commitments of the Seller not assumed by Buyer pursuant to Section 1.4(a) hereof
(the “Excluded Liabilities”). Without limiting the foregoing, Buyer shall not
assume, pay or discharge, and shall not be liable for any liability, commitment
or expense of Seller as a result of or arising from any of the following:

                                                     (i)          Seller’s
obligations and liabilities arising under this Agreement;

                                                     (ii)         any liability
of the Seller for Taxes (as defined in Section 2.12) arising from the operation
of the Business on or prior to the Closing Date or arising out of the sale by
the Seller of the Assets pursuant to this Agreement other than with respect to
Taxes or charges as set forth in Section 15 below;

                                                     (iii)        all
accounting, consulting, finders, investment banking, legal and similar fees and
expenses incurred by the Seller in connection with the negotiation of this
Agreement and the consummation of the transactions contemplated hereby;

                                                     (iv)       any liabilities
or obligations of Seller under any contracts, commitments, arrangements or
agreements relating solely to the Excluded Assets;

                                                     (v)        any liability or
obligation, including, without limitation, any liability for the Seller’s
attorney’s fees or expenses, resulting from litigation, if any, which results
from the circumstances disclosed in Schedule 2.7; and

                                                     (vi)       any infringement
or alleged infringement of any patent, trademark, trade name, copyright or other
property right of any other person or entity arising out of any action of Seller
on or prior to the Closing Date or any misappropriation or misuse of any trade
secret or confidential or proprietary invention, discovery, process, formula,
know-how, technology or information or any other right of another person or
entity arising out of any action of Seller on or prior to the Closing Date.

                           1.5        Allocation of Purchase Price.  The
aggregate amount of the Purchase Price shall be allocated among the Assets for
all purposes (including Tax and financial accounting purposes) in form and
substance to be mutually agreed upon by Buyer and Seller, provided that the
amount of the Purchase Price allocated to the BSA Shares shall not be less than
$6,805,674.00. The parties shall file all Tax Returns (as defined in Section
2.12(a) hereof) in a manner consistent with such allocation; provided, however,
that if any taxing authority makes or proposes an allocation with respect to the
Assets which differs materially from such allocation, each of the Buyer and the
Seller shall have the right, at its election and expense, to contest such taxing
authority’s determination. In the event of such a contest, the other party
agrees to cooperate reasonably with the contesting party and shall have the
right to file such protective claims or returns as may be reasonably required to
protect its interest. Each party shall provide the other party with all notices
and information reports filed with taxing authorities and agencies with respect
to the allocation of the Purchase Price.

                           1.6        The Closing.  The Closing shall take place
at the offices of Fulbright & Jaworski L.L.P., 801 Pennsylvania Avenue North
West, Washington, D.C. at 10:00 a.m., Eastern Standard Time, on July 27, 2001 or
at such other place, time or date as may be mutually agreed upon by the parties
hereto. The transfer of the Assets by the Seller to the Buyer shall be deemed to
occur at the close of business, Washington, D.C. time, on the date of the
Closing (the “Closing Date”).

             2.          Representations of the Seller.

             The Seller represents and warrants to the Buyer as follows, except
as set forth on the Disclosure Schedules attached hereto.  Disclosure on any
Schedule hereto of an item in response to one section of this Agreement shall
constitute disclosure in response to every section of this Agreement,
notwithstanding the fact that no cross-reference is made; provided, however,
only if it is reasonably apparent on the face of the listing that the listed
item is such a responsive matter.  Disclosure of any item not otherwise required
to be disclosed shall not create any inference of materiality.  To the extent
that a representation or warranty set forth below is by its language made
subject to a knowledge or awareness qualifier, such representation and warranty
means the actual knowledge or awareness as of the date of execution of this
Agreement of any officer of Seller, BSA or BSG involved in the Business.

                           2.1        Organization.  The Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and has all requisite power and authority (corporate and
other) to own its properties, to carry on its business, including the Business,
as now being conducted, to execute and deliver this Agreement and the agreements
contemplated herein, and to consummate the transactions contemplated hereby and
thereby. BSA is a French societe anonyme duly organized, validly existing, and
duly registered with the “Registre de Commerce et des Societes de Pontoise”
under the number B331502641 and has all requisite power and authority to own its
properties and to carry on its business as now being conducted. BioSepra GmbH
(“BSG”) is a German corporation duly organized, validly existing and duly
registered with the Commercial Register of the Local Court (Amtsgericht),
Frankfurt am Main, under No. HRB 39846. The Seller, BSA and BSG are each duly
qualified to do business and in good standing in all jurisdictions in which
their ownership or leasing of property or the character of their business
requires such qualification, except where the failure to be so qualified or in
good standing would not have a Material Adverse Effect (as defined herein).  For
purposes of this Agreement, the term “Material Adverse Effect” means an effect
which is, or would reasonably be expected to be, materially adverse to the
Business or the Assets, taken as a whole.  Copies of the bylaws, share transfer
register (“registre des mouvements de titres”), shareholder accounts (“comptes
d’actionnaires”) and “extrait K-bis” of BSA and copies of the Articles of
Incorporation of BSG, each as amended to date, have been previously delivered to
the Buyer, are complete and correct, and no amendments have been made thereto or
have been authorized since the date thereof.

                           2.2        Capitalization of BSA and BSG.  BSA has a
share capital of FF 21,300,000 divided into 213,000 shares of FF 100 each. All
of such shares have been duly and validly issued, are fully paid and
nonassessable and are held of record and beneficially by the Seller, except that
six shares are held of record by minority shareholders in accordance with
requirements of French law and will be transferred to the Seller prior to the
Closing. BSG has a share capital of DM350,000 (the “BSG Shares”).  All of such
BSG Shares have been duly and validly issued and are fully paid and
nonassessable.  The Seller owns the BSA Shares owned by it on the date hereof
and will, at the Closing, own all of the BSA Shares, free and clear of all
Encumbrances (as herein defined).  BSA owns all of the BSG Shares on the date
hereof and will, at the Closing, own all of the BSG Shares, free and clear of
all Encumbrances.  None of the BSA Shares or the BSG Shares were issued in
violation of any preemptive rights, rights of first refusal or similar rights. 
There are no outstanding options, warrants, convertible securities, calls,
rights, commitments, preemptive rights, agreements, instruments or
understandings of any character to which the Seller, BSA or BSG is a party or by
which the Seller, BSA or BSG is bound, obligating Seller, BSA or BSG to issue,
deliver or sell, or cause to be issued, delivered or sold, contingently or
otherwise, additional shares of capital stock of BSA or BSG or any securities or
obligations convertible into or exchangeable for such shares or to grant, extend
or enter into any such option, warrant, convertible security, call, right,
commitment, preemptive right or agreement. There are no outstanding obligations,
contingent or otherwise, to which the Seller, BSA or BSG is a party or by which
the Seller, BSA or BSG is bound, obligating Seller, BSA or BSG to purchase,
redeem or otherwise acquire any capital stock of BSA or BSG, including the BSA
Shares and the BSG Shares. None of the Seller, BSA or BSG is a party to any
voting trust agreement or other contract, agreement, arrangement, commitment,
plan or understanding restricting transfer or otherwise relating to voting,
dividend or other rights with respect to the capital stock of BSA or BSG,
including the BSA Shares and the BSG Shares. BSA does not have, directly or
indirectly, any legal or beneficial interest in any subsidiary, partnership,
joint venture or other entity, other than BSG. BSG has not (i) entered into any
agreements, contracts, guarantees, understandings or other commitments (written
or oral), (ii) engaged in any commercial operations, or (iii) incurred any
liabilities or become subject to any obligations of any nature (matured or
unmatured, fixed or contingent).

                           2.3        Authorization; Consents and Approvals; No
Violations.  (a)  The execution and delivery of this Agreement by the Seller,
and the agreements provided for herein, and the consummation by the Seller of
all transactions contemplated hereby and thereby, have been duly authorized by
all requisite corporate action.  This Agreement has been, and each other
agreement contemplated hereby to which the Seller is a party will be, duly
executed and delivered by the Seller. This Agreement and all such other
agreements and obligations entered into and undertaken in connection with the
transactions contemplated hereby to which the Seller is a party constitute or
will, when executed and delivered, constitute the valid and legally binding
obligations of the Seller, enforceable against the Seller in accordance with
their respective terms.

                                        (b)        Assuming that all consents,
approvals, authorizations and other actions described in this Section 2.3 or
listed on Schedule 2.3 attached hereto have been obtained and all filings and
obligations described in this Section 2.3 or listed on Schedule 2.3 attached
hereto have been made, the execution and delivery of this Agreement do not, and
the consummation of the transactions contemplated hereby and compliance with the
provisions hereof will not, result in any violation of, or default (with or
without notice or lapse of time, or both) under, or give to others a right of
termination, cancellation or acceleration of any obligation or result in the
loss of a material benefit under, or result in the creation of any Encumbrance
upon any of the Assets or any of the properties or assets of BSA or BSG under,
any provision of (i) the Certificate of Incorporation or the Bylaws of Seller,
as amended to date, (ii) any provision of the comparable charter or organization
documents of each of BSA and BSG, each as amended to date, (iii) any loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license to which Seller, BSA or BSG
is a party or to which Seller, BSA or BSG is bound (iv) any judgment, order,
decree, statute, law, rule or regulation applicable to Seller, BSA or BSG, the
Assets or any of the properties or assets of BSA or BSG, other than, in the case
of clauses (ii), (iii) or (iv), any such violations, defaults, rights, losses,
or Encumbrances that, individually or in the aggregate, would not have a
Material Adverse Effect, materially impair the ability of Seller to perform its
obligations hereunder or prevent the consummation of any of the transactions
contemplated hereby.

                                        (c)         No filing or registration
with, or authorization, consent or approval of, any United States (federal and
state), foreign or supranational court, commission, governmental body,
regulatory agency, authority or tribunal (a “Governmental Entity”) is required
by or with respect to Seller, BSA or BSG in connection with the execution and
delivery of this Agreement by Seller, or is necessary for the consummation of
the transactions contemplated by this Agreement, except (i) applicable
requirements, if any, of applicable securities laws or the Nasdaq Stock Market,
and (ii) such other consents, orders, authorizations, registrations, approvals,
declarations and filings the failure of which to be obtained or made would not,
individually or in the aggregate, have a Material Adverse Effect, materially
impair the ability of Seller to perform its obligations hereunder or prevent the
consummation of any of the transactions contemplated hereby.

                           2.4        Ownership and Condition of the Assets. 
Schedule 2.4(a) attached hereto sets forth a true, correct and complete list of
all liens, mortgages, security interests, restrictions, pledges, charges and
encumbrances (collectively, the “Encumbrances”) affecting the Assets or the
Business. The Seller, BSA or BSG is, and at the Closing will be, the true and
lawful owner of or will have valid and subsisting leasehold interests in or
valid licenses to use, all of the Assets and all other assets used or held for
use in connection with the Business, and upon payment therefor by Buyer, Buyer
will have good and marketable title thereto, or valid and subsisting leasehold
interests in or valid licenses to use such assets free and clear of all
Encumbrances of any kind, except for those created by Buyer and except as set
forth on Schedule 2.4(b) attached hereto (the “Permitted Encumbrances”). The
Assets and the assets of BSA and BSG, taken as a whole, constitute all the
properties and assets relating to or used or held for use solely in connection
with the Business during the past 12 months (except inventory sold, cash used in
the Business, accounts receivable collected, prepaid expenses realized,
contracts fully performed, properties or assets replaced by equivalent or
superior properties or assets, in each case in the ordinary course of the
Business, and Excluded Assets).  Except for the Excluded Assets, there are no
assets or properties used solely in the conduct of the Business and owned by any
person or entity other than the Seller or BSA or BSG that will not be leased or
licensed to the Buyer under valid, current leases or licenses following the
Closing. The Assets and all assets of BSA and BSG are in adequate operating
condition and are adequate for the purposes for which they are currently used or
held for use.  To the knowledge of the Seller, there are no facts or conditions
affecting the Assets which could, individually or in the aggregate, reasonably
be expected to interfere in any material respect with the use, occupancy or
operation thereof as currently used, occupied or operated, or their adequacy for
such use, occupancy or operation.

                           2.5        Reports and Financial Statements.  The
Seller has made available to the Buyer true, correct and complete copies of the
audited accounts of BSA relating to the financial years ended December 31, 1998,
1999 and 2000, together with the Annexes thereto (the “BSA Accounts”). The BSA
Accounts have been prepared on the basis of a going concern and conform to the
French “Plan Comptable”; they fairly present BSA’s financial position and of its
results of operations and cash flows for the relevant date and financial year. 
The BSA Accounts make appropriate provision for bad or doubtful debts and for
the depreciation of Inventory.  Neither the Seller nor BSA has received a
written notice from an official body or from its auditors concerning a failure
to observe legal requirements relating to the preparation of the BSA Accounts. 
The preparation of the BSA Accounts has not been subject to any significant
change as to the accounting methods, principles or practices used by BSA and/or
Seller, or to a specific accounting practice (in particular, without limitation,
in respect of the accounting principles, the notes to the accounts relating to
reserves, to depreciation and to rates used), which would otherwise give a
misleading comparison between the accounts for one period and the next.

                           2.6        Absence of Undisclosed Liabilities. 
Attached hereto as Exhibit B is a true, correct and complete copy of the
unaudited combined balance sheet of Seller relating to the Business and of BSA
and BSG as of December 31, 2000 (the “Current Balance Sheet”).  The Current
Balance Sheet is in accordance with the books and records of the Seller, BSA and
BSG and was prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered thereby (except as may be indicated therein or in
the notes thereto).  Seller does not have any liability or obligation, secured
or unsecured, whether accrued, absolute, contingent, unasserted or otherwise,
affecting the Assets or the Business, and BSA and BSG do not have any liability
or obligation, secured or unsecured, whether accrued, absolute, contingent,
unasserted or otherwise, except as and to the extent with respect to any of the
foregoing (a) reflected and reserved against in the Current Balance Sheet, (b)
incurred in the ordinary course of the Business after the date of the Current
Balance Sheet (none of which individually or in the aggregate would have a
Material Adverse Effect) or (c) set forth on Schedule 2.6 attached hereto. 
Except as disclosed on the Current Balance Sheet, as required by French law or
as disclosed on Schedule 2.6, none of the employees of the Business is now, or
will by passage of time hereafter become, entitled to receive any vacation time,
vacation pay or severance pay attributable to services rendered prior to
December 31, 2000.

                           2.7        Litigation.  Except as set forth on
Schedule 2.7 attached hereto, none of the Seller (only to the extent related to
the Business), BSA or BSG or any of their respective officers or directors (in
their capacity as such and only to the extent related to the Business), is a
party to, nor to the Seller’s knowledge threatened with, and none of the Assets
or any of the assets or properties of BSA or BSG is subject to, any litigation,
suit, action, investigation, proceeding or controversy before any court,
administrative agency or other governmental authority, whether at common law,
civil law or in equity nor to Seller’s knowledge is there any basis therefor.

                           2.8        Inventory.  Schedule 2.8 attached hereto
sets forth a true, correct and complete list of all inventories of finished
goods and packaging materials and  similar items of Seller and its subsidiaries
other than BSA and BSG which relate to or are used or held for use solely in
connection with the Business and all other inventory of the Business of BSA and
BSG as of December 31, 2000 (the “Balance Sheet Date”), including raw materials,
works in progress, goods supplied to BSA or BSG by suppliers, goods on
consignment, office supplies, maintenance supplies, and all other goods
customarily sold by BSA or BSG (whether located on any of their respective
premises, in transit to or from such premises, in other storage facilities, or
otherwise), and Schedule 2.8 identifies whether such inventory is owned by
Seller, Seller’s affiliates other than BSA and BSG, BSA or BSG (collectively,
the “Inventory”). Schedule 2.8, as updated pursuant to Sections 8.5 and 1.3(c)
hereof, shall set forth a true, correct and complete list, in accordance with
GAAP, of the Inventory of the Business as of the date of the Closing Balance
Sheet (the “Interim Date”) and as of the Closing Date, respectively, including a
description and valuation thereof. The Inventory listed on Schedule 2.8
comprises all of the Inventory of the Business on the Balance Sheet Date and all
of the Inventory reflected on the Current Balance Sheet, and the Inventory
listed on Schedule 2.8 as updated pursuant to Sections 8.5 and 1.3(c) will
comprise all of the Inventory of the Business as of the Interim Date and as of
the Closing Date, respectively, and all of the Inventory reflected on the
Closing Balance Sheet and on the Closing Date Balance Sheet. All of such
Inventory was acquired and has been maintained in the ordinary course of the
Business; consists of a quality, quantity and condition usable, leasable or
saleable in the ordinary course of the Business in accordance with GAAP; is
valued at the lower of cost or market, with allowances for excess and obsolete
materials and materials below standard quality determined in accordance with
GAAP and consistent with the Current Balance Sheet and the BSA Accounts and is
not subject to any material write-down or write-off. None of Seller, BSA or BSG
is under any obligation or has any liability with respect to the return of the
Inventory of the Business in the possession of wholesalers or retailers or any
Inventory previously sold to other customers except in a manner consistent with
past practice.

                           2.9        Fixed Assets.  Schedule 2.9 attached
hereto sets forth a true, correct and complete list, of all fixed assets of BSA
and BSG (the “Fixed Assets”) as of the Balance Sheet Date, including a
description thereof. Schedule 2.9, as updated pursuant to Sections 8.5 and
1.3(c) hereof, shall set forth a true, correct and complete list of all Fixed
Assets as of the Interim Date and as of the Closing Date, respectively,
including a description thereof. The Fixed Assets listed on Schedule 2.9
comprise all of the Fixed Assets on the Balance Sheet Date and all of the Fixed
Assets reflected on the Current Balance Sheet, and the Fixed Assets listed on
Schedule 2.9 as updated pursuant to Sections 8.5 and 1.3(c) will comprise all of
the Fixed Assets as of the Interim Date and as of the Closing Date,
respectively, and all of the Fixed Assets reflected on the Closing Balance Sheet
and on the Closing Date Balance Sheet, respectively. All of the Fixed Assets are
in adequate operating condition and repair, normal wear and tear excepted, are
usable in the regular and ordinary course of the Business as conducted by the
Seller, BSA and BSG prior to the Closing Date and conform in all material
respects to all applicable statutes, rules, regulations and ordinances of every
governmental authority having jurisdiction over any of them, and constitute all
of the Fixed Assets necessary to operate the Business as currently conducted by
BSA and BSG.

                           2.10      Leases.  Schedule 2.10 attached hereto sets
forth a true, correct and complete list as of the date hereof of all licenses to
use and leases of real property and equipment, identifying separately each
ground lease, to which BSA is a party (the “Leases”) and any and all capital
expenditures made or committed or agreed to be made under any of the Leases.
True, correct and complete copies of the Leases, and all amendments,
modifications and supplemental agreements thereto, have previously been
delivered by the Seller to the Buyer. BSA enjoys peaceful and undisturbed
possession under all such Leases. The Leases are in full force and effect, are
binding and enforceable against BSA and, to the Seller’s knowledge, each of the
other parties thereto, in accordance with their respective terms and, except as
set forth on Schedule 2.10, have not been modified or amended since the date of
delivery to the Buyer. No party to any Lease has sent written notice to the
other claiming that such party is in default thereunder, which default remains
uncured. Except as set forth on Schedule 2.10 attached hereto, BSA is not in
breach of or default in the performance of any covenant, agreement or condition
contained in any Lease.  Neither the Seller nor BSA has received written notice
of any violation of any applicable zoning ordinance, building code, use or
occupancy restriction or any condemnation action or proceeding with respect to
any of the premises under the Leases nor is Seller aware of any basis therefor.

                           2.11      Change in Financial Condition and Assets. 
Except as set forth on Schedule 2.11 attached hereto, since the Balance Sheet
Date, there has been no material adverse change in any of the Assets or any
assets of BSA or BSG used in the Business or in the condition, financial or
otherwise, of the Business.

             Without limiting the foregoing, except as set forth on Schedule
2.11, since the Balance Sheet Date, (a) neither BSA nor BSG has: (i) borrowed
any amount or incurred or become subject to any liability, except current
liabilities, liabilities under Contracts entered into and borrowings under
banking facilities disclosed in the Schedules hereto; (ii) discharged or
satisfied any Encumbrance or paid any obligation or liability other than current
liabilities shown on the Current Balance Sheet (including regularly scheduled
payments (but not prepayments) of long-term debt) and current liabilities
incurred since the Balance Sheet Date in the ordinary course of the Business;
(iii) failed to pay or discharge when due its liabilities or obligations;
(iv) mortgaged, pledged or subjected to an Encumbrance any of its assets,
tangible or intangible, (v) sold, assigned or transferred any of its tangible
assets except in the ordinary course of the Business consistent with past
practices; (vi) sold, assigned, transferred or granted any license with respect
to any Intangible Property; (vii) made commitments or agreements for capital
expenditures exceeding in the aggregate $25,000; (viii) received written notice
of any actual or threatened labor trouble or strike or union organizing effort;
(ix) granted any severance or termination pay; (x) except as set forth on
Schedule 2.16, increased any compensation or benefits payable to any of its
directors, officers, employees, independent contractors or consultants; (xi)
made any material change in any method of accounting or accounting practice;
(xii) declared, set aside or paid any dividend or made any distribution on any
shares of its capital stock (whether in cash or in kind), or issued, sold,
redeemed, purchased or acquired any shares (including any options, warrants or
other rights with respect thereto) of its capital stock; (xiii) undertaken any
revaluation of any of its assets, including, without limitation, writing down
the value of Inventory or writing off notes or accounts receivables other than
in the ordinary course of Business consistent with past practices; (xiv) made
any material Tax election inconsistent with past practices or settled or
compromised any material Tax liability; (xv) suffered any event causing a
Material Adverse Effect, (xvi) suffered any material damage or destruction
whether or not covered by insurance; (xvii) made any change in the manner or
rate of billing or collections; or (xviii) entered into any commitment to do any
of the foregoing; and (b) the Seller has not taken any of the foregoing actions
or suffered any of the foregoing events, in each case with respect to the
Business, except as otherwise contemplated hereby.

                           2.12      Tax Matters.  (a)  Each of BSA and BSG has
filed all Tax Returns (as hereinafter defined) that it has been required to file
(taking into account all extensions) through and including the date hereof. All
such Tax Returns reflect all liabilities for Taxes for the periods covered by
such Tax Returns. All Taxes owed by BSA and BSG (whether or not shown on any Tax
Return) have been fully and timely paid when due or provided for. Except as
disclosed on Schedule 2.12, none of BSA or BSG is currently the beneficiary of
any extension of time within which to file any Tax Return.  There are no liens
on any of the Assets or the assets of BSA or BSG that arose in connection with
any failure (or alleged failure) to pay any Tax, other than any Tax which is not
yet due and payable or which is being contested in good faith through
appropriate proceedings and for which adequate reserves exist on BSA’s or BSG’s
books.  For purposes of this Agreement, “Tax” shall mean any federal, state,
local, municipal or  foreign income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
gains, environmental (including taxes under Section 59A of the Internal Revenue
Code of 1986, as amended (the “Code”)), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty or addition thereto,
whether disputed or not, and “Tax Return” shall mean any return, declaration,
report, claim for refund or information return or statement relating to Taxes,
including any schedule or attachment thereto and any amendment thereof.

                                        (b)        Each of BSA and BSG has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid by it or owing by it to any employee, independent
contractor, creditor, stockholder or other third party.

                                        (c)         Except as set forth on
Schedule 2.12, none of BSA, Seller or BSG has received written notice from any
authority of such authority’s intent to assess any additional Taxes against BSA
or BSG with respect to any period for which Tax Returns have been filed nor is
Seller aware of any basis therefor.  Schedule 2.12 indicates those Tax Returns
with respect to BSA and BSG for taxable periods ended on or after December 31,
1997 that have been audited by a taxing authority, and that currently are the
subject of audit by a taxing authority. The Seller has made available to the
Buyer correct and complete copies of all BSA’s and BSG’s income Tax Returns,
examination reports, and statements of deficiencies assessed against or agreed
to by BSA or BSG since January 1, 1998.  Neither BSA nor BSG has waived any
statute of limitations in respect of the assessment and collection of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

                                        (d)        None of the Assumed
Liabilities is an obligation to make a payment that will not be deductible under
Section 280G of the Code.  None of the Seller, BSA or BSG has been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period specified in Section 897(c)(1)(A)(ii)
of the Code. Neither BSA nor BSG is a party to any Tax allocation or sharing
agreement. Neither BSA nor BSG (i) has been a member of an affiliated group
(within the meaning of Section 1504 of the Code) filing a consolidated U.S.
federal income Tax Return (other than a group of which the Seller or BioSepra
Inc. was the common parent), and (ii) is liable for the Taxes of any other
person under Treas. Reg. § 1.1502-6 (or any similar provision of state, local or
foreign law), as a transferee or successor, by contract or otherwise.

                                        (e)         BSA does not benefit from
any advantageous tax regime or social security regime granted by law or by a
specific ruling from any French governmental or local authority that may be
challenged, either in part or in whole, as a result of the sale of the BSA
Shares.

                                        (f)         All material elections and
consents with respect to any Tax (or the computation thereof) affecting BSA or
BSG as of the date hereof are indicated on the Tax Returns if and to the extent
required to be indicated thereon or are set forth on Schedule 2.12.  After the
date hereof, no election or consent with any respect to any Tax (or computation
thereof) affecting BSA or BSG will be made without written consent of the Buyer
(which consent shall not be unreasonably withheld or delayed).

                                        (g)        The unpaid taxes of BSA and
BSG have not (i) exceeded, as of the Balance Sheet Date, the reserve for Tax
liability (rather than in any reserve for deferred Taxes established to reflect
timing difference between book and Tax income) set forth on the face of the
Current Balance Sheet (rather than in any notes thereto), or (ii) exceeded that
reserve as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of BSA and BSG in filing its Tax
Returns.

                                        (h)        BSA is not party to any “acte
anormal de gestion”, being defined as a transaction or arrangement under which
it may be required to pay for any asset or any services or facilities an amount
which is in excess of the market value of such asset, services or facilities, or
will receive any payment for an asset, services or facilities that it had
supplied or provided, or is liable to supply or provide, which is less than the
market value of such asset, services or facilities.

                           2.13      Accounts Receivable.  Schedule 2.13
attached hereto sets forth a true, correct and complete list of all accounts,
accounts receivable, notes and notes receivable of BSA (collectively the
“Accounts Receivable”), including an aging thereof, as of the Balance Sheet
Date. Schedule 2.13, as updated pursuant to Sections 8.5 and 1.3(c) hereof,
shall set forth a true, correct and complete list of the Accounts Receivable of
BSA as of the Interim Date and as of the Closing Date, respectively, including
an aging thereof. The Accounts Receivable listed on Schedule 2.13 comprise all
of the Accounts Receivable of BSA as of the Balance Sheet Date and all of the
Accounts Receivable of BSA reflected on the Current Balance Sheet, and the
Accounts Receivable listed on Schedule 2.13 as updated pursuant to Sections 8.5
(other than Intercompany Accounts) and 1.3(c) will comprise all of the Accounts
Receivable of BSA as of the Interim Date and as of the Closing Date,
respectively, and all of the Accounts Receivable of BSA reflected on the Closing
Balance Sheet (other than Intercompany Accounts) and on the Closing Date Balance
Sheet, respectively. All of the Accounts Receivable of BSA are valid and genuine
and have arisen solely out of bona fide sales and deliveries of goods,
performance of services and other business transactions. The Seller, BSA and BSG
have fully performed all obligations with respect thereto which they were
obligated to perform prior to the date of the Current Balance Sheet, the Closing
Balance Sheet or the Closing Date Balance Sheet, as applicable.

                           2.14      Contracts and Commitments.

                                        (a)         Schedule 2.14 attached
hereto contains a true, complete and correct list of the following contracts,
arrangements, commitments and agreements, whether written or oral (collectively,
“Contracts”) (other than a Contract which is an Excluded Asset), (x) by which
any of the Assets are bound or affected, (y) to which Seller is a party or by
which it is bound solely in connection with the Business or any of the Assets
and (z) to which BSA or BSG is a party or by which any of their assets or
properties are bound or affected:

                                                     (i)          all loan
agreements, indentures, mortgages and guaranties;

                                                     (ii)         all Contracts
which involve payments or receipts of more than $20,000 under which full
performance (including payment) has not been rendered by all parties thereto;

                                                     (iii)        all agency,
distributor, sales representative and similar agreements;

                                                     (iv)       all Contracts
with any stockholder, director, officer or Affiliate of the Seller, BSA or BSG;

                                                     (v)        all leases,
whether operating, capital or otherwise, which involve payments of more than
$20,000 per year;

                                                     (vi)       any license to
or for any Intangible Property (other than customary end user license agreements
to readily available software);

                                                     (vii)      Contracts
containing any covenant not to compete obligating Seller, BSA or BSG with
respect to the Business; or

                                                     (viii)     any other
material Contract not included in subparagraphs (i) – (vii) above.

                                        (b)        Except as set forth on
Schedule 2.14 attached hereto:

                                                     (i)          each Contract
is in full force and effect and is a valid and binding agreement of the Seller,
BSA or BSG, as the case may be, enforceable against the Seller, BSA or BSG, as
the case may be, in accordance with its terms and the Seller does not have any
knowledge that any Contract is not a valid binding agreement of the other
parties thereto;

                                                     (ii)         none of the
Seller, BSA or BSG is in breach of or default under any Contract and to the
knowledge of Seller no event has occurred which with the passage of time or
giving of notice or both would constitute a default, result in a loss of rights
or an acceleration of an obligation or result in the creation of any Encumbrance
thereunder or pursuant thereto; and

                                                     (iii)        to the
knowledge of the Seller, there is no existing breach or default by any other
party to any Contract, no event has occurred which with the passage of time or
giving of notice or both would constitute a default, result in a loss of rights
or an acceleration of an obligation or result in the creation of any Encumbrance
thereunder or pursuant thereto; and

                                        (c)         Except as set forth on
Schedule 2.3 or Schedule 2.14, the continuation, validity, enforceability and
effectiveness of each Contract will not be affected by the consummation of the
transactions contemplated by this Agreement.

                                        (d)        True, correct and complete
copies of all written Contracts and true, correct and complete summaries of all
oral Contracts have previously been made available by the Seller to the Buyer.

                                        (e)         No party to any Contract has
repudiated any provision thereof and communicated such repudiation to the
Seller, and there are no negotiations pending or in progress to revise any
material terms of any Contract.

                                        (f)         Except for Contracts set
forth on Schedule 2.14, (i) no Contracts which are purchase contracts continue
for a period of more than 12 months or are for quantities or amounts in excess
of the normal, ordinary, usual and current requirements of the Business and (ii)
no Contracts obligate the Seller, BSA or BSG to sell products or to render
services pursuant to terms and conditions the Seller, BSA or BSG cannot
reasonably expect to satisfy or fulfill in their entirety.

                           2.15      Compliance with Agreements and Laws.  The
Seller, BSA and BSG have all material licenses, permits, certificates,
authorizations and approvals including environmental, health and safety and
employee health and safety permits, from foreign, federal, state and local
authorities necessary to conduct the Business as currently conducted
(collectively, the “Permits”), all of which Permits are set forth on Schedule
2.15. All of the Permits identified in Schedule 2.15 are in full force and
effect, and no party thereto is in default under any of such Permits and no
event has occurred and no condition exists which with the giving of notice, the
passage of time or both, would constitute a default thereunder. No action or
claim is pending or, to Seller’s knowledge, threatened, to revoke or terminate
any Permit identified in Schedule 2.15. None of the Seller (solely with respect
to the Business), BSA or BSG is in material violation of any law, rule,
regulation, ordinance or court or administrative order (including, without
limitation, those relating to building, zoning, environmental, disposal of
hazardous substances, land use, health and safety and employee health and safety
matters). Except as set forth on Schedule 2.15 attached hereto, none of the
Seller, BSA or BSG has received any written notice or communication from any
foreign, federal, state or local governmental or regulatory authority or
otherwise of any such violation relating to the Business or the Assets, and to
Seller’s knowledge, no such notice or communication is threatened. BSA is ISO
9001 certified.  The Seller believes that its production and documentation
procedures are consistent with Good Manufacturing Practices as prescribed by the
United States Food and Drug Administration as applicable to a supplier to the
pharmaceutical industry.

                           2.16      Employee Relations and Benefit Plans.

                                        (a)         Schedule 2.16(a) attached
hereto sets forth a true, correct and complete list of the names, the rate of
compensation (and the portions thereof attributable to salary and bonuses,
respectively) and location of (i) all current officers, employees and
independent contractors of and consultants to BSA (the “BSA Employees”) and (ii)
of all current officers, employees and independent contractors of and
consultants to Seller who devote a material portion of their time to the
Business and to whom Buyer shall make an offer of employment in accordance with
Section 7 (the “Affected Employees”). BSG does not employ any employees,
independent contractors or consultants.

                                        (b)        Except as set forth on
Schedule 2.16(b) hereto:

                                                     (i)          BSA is in
compliance in all material respects with all foreign, municipal and French laws
respecting employment, employee benefit plans and employment practices, terms
and conditions of employment, and wages and hours, and is not engaged in any
unfair labor practice, and there are no arrears in the payment of wages or
social security taxes.

                                                     (ii)         None of the
BSA Employees are currently represented by any labor union.

                                                     (iii)        There is no
unfair labor practice complaint against BSA pending before the French Labour
Inspectorate or any federal, state, local or foreign agency.

                                                     (iv)       There is no
pending labor strike or other labor trouble or grievance affecting the BSA
Employees (including, without limitation, any organizational drive targeted
directly or indirectly at the BSA Employees).

                                                     (v)        Neither the
Seller nor, except as may be required by French law, BSA, has any liability for
salary, commissions, bonuses, vacation, sick leave, maternity leave or other
compensation, fringe benefits or termination or severance benefits due to the
BSA Employees except as will be set forth or reserved for on the Closing Balance
Sheet and the Closing Date Balance Sheet.

                                                     (vi)       No employment
contract of any of the BSA Employees contains provisions for compensation in the
event of redundancy or retirement which are more favorable than those under the
law governing the said contract or the applicable collective bargaining
agreement.

                                                     (vii)      Neither BSA nor
the Seller has given any written undertakings to any of the BSA Employees,
including, but without limitation, to increase salaries, pay any bonus, grant
any profit share or supplementary pension or other individual advantage, which
has not been duly provided for in the BSA Accounts.

                                                     (viii)     No employment
contract of any BSA Employee provides for payment of damages, interest or
compensation, which exceeds that stipulated by applicable law or by the
applicable collective bargaining agreement.

                                                     (ix)        No BSA Employee
with the status of “cadre” (executive) has given notice to resign, or has
received a redundancy notice. No sums are owing to former BSA Employees as a
result of any redundancy, dismissal or resignation that are not reflected in the
BSA Accounts. No BSA Employee having received a redundancy notice has, on the
date hereof, requested preferential treatment for re-employment.

                                                     (x)         Except as
provided for by law or in any applicable collective bargaining agreement, there
are no schemes, agreements or arrangements in existence which grant special
benefits to any BSA Employees, including, in particular, with respect to
supplementary pension and retirement rights. As such, there are no
superannuation, pension, life assurance, death benefit, sickness or accident
benefit schemes or arrangements in existence which grant to any BSA Employees
supplementary benefits other than those required by law.

                                                     (xi)        With respect to
the BSA Employees, BSA and the Seller have complied in all material respects
with all applicable French labor, social security, health and safety at work
regulations, including, without limitation, in relation to redundancy,
employees’ representation and social security contributions. In particular, the
elections of personnel representatives have been duly held within the correct
time limits and any necessary consultation with personnel representatives, works
councils and trade union representatives has been carried out in accordance with
all applicable laws and regulations.

                                                     (xii)       There are no
current disputes between BSA or the Seller and any trade union or similar
organization with respect to the BSA Employees.

                                                     (xiii)      Neither BSA nor
the Seller is in breach of its statutory obligations concerning the health and
safety at work of the BSA Employees, nor has it received written notice of any
claim against it by any employee or third party relating to an accident.

                                                     (xiv)      Except as
provided for by law or in any applicable collective bargaining agreement, none
of the BSA Employees are subject to any obligation under any subscription
program, share-option or profit-sharing schemes reserved to its employees.

                                                     (xv)       The only
collective bargaining agreement applicable to BSA Employees is disclosed in
Schedule 2.16(b).

                                                     (xvi)      Each of the BSA
Employees is employed exclusively in the business of BSA and no BSA Employee is
currently on secondment (“detache”) to the Seller, any affiliate of the Seller
or any third party.

                           2.17      Customers.  Schedule 2.17 attached hereto
sets forth a true, correct and complete list of the names and addresses of all
customers of the Seller, of BSA or BSG which individually accounted for more
than 5% of the total sales of the Business in the fiscal year ended December 31,
2000.  The Seller has not received written notice from any of the customers
listed on Schedule 2.17 that such customer intends to cease purchasing from the
Seller, BSA or BSG or to decrease the amount of purchases from the Seller, BSA
or BSG.

                           2.18      Suppliers.  Schedule 2.18 attached hereto
sets forth a true, correct and complete list of the names and addresses of all
suppliers of the Seller, BSA and BSG which individually accounted for more than
5% of the total purchases of the Business for the fiscal year ended December 31,
2000.  The Seller has not received written notice from any of the suppliers
listed on Schedule 2.18 that such supplier intends to cease selling to the
Seller, BSA or BSG or to alter the amount of such sales to the Seller, BSA or
BSG.

                           2.19      Trade Names and Other Intangible Property. 
(a)  Schedule 2.19(a) attached hereto sets forth a true, correct and complete
list of all trademarks, patents, patent applications, invention records, lab
notebooks, procedures (“SOPs”) and research and development activity reports of
the Seller which relate primarily to or are used or held for use in connection
with the Business (other than an Excluded Asset as set forth in Schedule
1.1(b)(i)) and all trademarks, patents, patent applications, invention records,
lab notebooks, SOPs and research and development activity reports of BSA. True,
correct and complete copies of all licenses and other agreements relating to the
Intangible Property have been previously made available by the Seller to the
Buyer and are listed on Schedule 2.14.  All such licenses and agreements are in
full force and effect and neither the Seller nor BSA or, to the Seller’s
knowledge, any of the other parties to such licenses or agreements is in breach
of any provision of, or in default under any of the terms of, such licenses or
agreements and, to the Seller’s knowledge, no condition exists which, with the
passage of time, the giving of notice, or both, would result in a breach or
default.  Assuming that all consents and approvals set forth on Schedule 2.3
have been obtained, the consummation of the transactions contemplated by this
Agreement neither constitutes a breach of nor causes a termination of any such
license or agreement.

                                        (b)        Schedule 2.19(b) attached
hereto sets forth a true, correct and complete list, and where appropriate, a
description, of all Intangible Property set forth in Schedule 2.19(a) to which
neither Seller nor BSA’s rights are exclusive. Except as otherwise disclosed in
Schedule 2.19(b) attached hereto, the Seller or BSA exclusively owns or has the
exclusive right to use all Intangible Property listed on Schedule 2.19(a). 
Seller has not wrongfully utilized or misappropriated the trade secrets of any
third party. The Intangible Property set forth in Schedule 2.19(a) is sufficient
to enable the Seller and BSA to conduct the Business as presently conducted by
the Seller and BSA.

                                        (c)         To Seller’s knowledge, no
person or entity is infringing upon, is in violation of, or is misappropriating
or misusing any of the Intangible Property.  Except as set forth in Schedule
2.19(b), subsequent to the Closing, no other party, including but not limited
to, any current or former director, officer, stockholder, employee or consultant
of the Seller or BSA will own, have an interest in or have the right to use any
Intangible Property which is being utilized in the Business (other than an
Excluded Asset as set forth in Schedule 1.1(b)(i). Except as disclosed in
Schedule 2.19(b), there is no pending or, to the Seller’s knowledge, threatened
claim or litigation against the Seller or BSA contesting its right to use any
Intangible Property nor to Seller’s knowledge is there any basis therefor.
Except as disclosed in Schedule 2.19(b), there is no pending or, to the Seller’s
knowledge, threatened claim or litigation against the Seller or BSA asserting
the misappropriation or misuse of any trade secret or any confidential or
proprietary invention, discovery, process, formula, know-how, technology or
information of another nor to Seller’s knowledge is there any basis therefor. 
Except as disclosed in Schedule 2.19(b), there is no pending or, to the Seller’s
knowledge, threatened claim or litigation against the Seller or BSA asserting
that the Seller or BSA has violated or infringed any patent nor to Seller’s
knowledge is there any basis therefor. Except as disclosed in Schedule 2.19(b),
there is no pending or, to the Seller’s knowledge, threatened claim or
litigation against the Seller or BSA asserting that the Seller or BSA has
violated or infringed any trademark, trade name, copyright or other property
right of another nor to Seller’s knowledge is there any basis therefor.  This
Agreement and the consummation of the transactions contemplated hereby will not
affect the continuation, validity and effectiveness of any right in the
Intangible Property being transferred to Buyer or owned by BSA.  Since May 17,
1999, the Seller (solely with respect to the Business) and BSA have not
conducted business under any corporate, trade or fictitious name other than the
names listed on Schedule 2.19(c) hereto.

                           2.20      Real Estate.  Neither BSA nor BSG owns any
real property, except for fixtures or other installations on the premises leased
by BSA or BSG which may be considered real property.

                           2.21      Powers of Attorney.  Except as set forth on
Schedule 2.21 attached hereto, none of BSA or BSG has any general or special
powers of attorney outstanding (whether as grantor or grantee thereof).

                           2.22      Brokers.  The Seller represents and
warrants that none of the Seller, BSA or BSG has engaged any broker or finder or
incurred any liability for brokerage fees, commissions or finder’s fees in
connection with the transactions contemplated by this Agreement.

                           2.23      No Illegal or Improper Transactions.  None
of the Seller (solely with respect to the Business), BSA or BSG has offered,
paid or agreed to pay to any person or entity (including any governmental
official) or solicited, received or agreed to receive from any person or entity,
directly or indirectly, any money or thing of value for the purpose or with the
intent of (a) obtaining or maintaining business for the Seller, BSA or BSG, (b)
facilitating the purchase or sale of any product or service, or (c) avoiding the
imposition of any fine or penalty, in any such case in any manner which is in
violation of any applicable ordinance, regulation or law.

                           2.24      Environmental Matters.  (a)     The Seller
(solely with respect to the Business), BSA and BSG have complied in all material
respects with all Environmental Laws. There is no pending or, to the Seller’s
knowledge, threatened civil or criminal litigation, written notice of violation,
formal administrative proceeding or investigation, inquiry or information
request by any person or entity relating to any Environmental Law involving the
Seller (solely with respect to the Business), BSA and BSG nor to Seller’s
knowledge is there any basis therefor. For purposes of this Agreement,
“Environmental Law” means any federal, state, local or foreign law, statute,
code, rule, regulation, ordinance, order or consent decree relating to
pollution, hazardous substances or waste, natural resources, the environment or
occupational health and safety, including, without limitation, the Resource
Conservation and Recovery Act (42 U.S.C. §6901, et seq., as amended), the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§9601, et seq., as amended), the Toxic Substance Act (15 U.S.C. §2601 et seq.,
as amended), the Clean Water Act (33 U.S.C. §466, et seq., as amended), the
Clean Air Act (42 U.S.C. §7401, et seq., as amended) and federal and state
environmental cleanup programs.

                                        (b)        BSA has obtained all
requisite environmental permits relating to the Business and such permits are in
full force and effect.  The environmental permits do not materially limit or
affect the processes, methods, capacity or operating hours of the persons
carrying on the Business as currently carried on.  No material capital
expenditure is currently required by BSA in relation to environmental matters
relating to the Business in order to comply with, extend, renew or obtain any
environmental permit or comply with Environmental Laws.  To the Seller’s
knowledge,  transfer of the BSA Shares and the transactions contemplated
hereunder will not result in (i) the variation, limitation or revocation of any
environmental permit or (ii) any environmental permit not being extended,
renewed or granted.  To the Seller’s knowledge, none of the real properties on
which BSA carries on the Business is contaminated, and no pollution or
contamination has migrated to or otherwise affected any other property used in
the Business.  All environmental audits and other assessments, reviews and
reports relating solely to the Business in possession or control of the Seller
or BSA have been disclosed to the Buyer.

                           2.25      Product Warranties; Liabilities.

                                        (a)         Except as set forth in
Schedule 2.7, none of Seller, BSA or BSG has any outstanding material disputes
concerning products or services of the Business with any customers.  None of
Seller, BSA or BSG has any outstanding material disputes concerning goods or
services provided by any supplier.

                                        (b)        The Seller has furnished the
Buyer with the terms of sale containing the warranties or guarantees of products
and services that are in effect in the conduct of the Business.  There are no
pending or, to knowledge of the Seller, threatened claims against the Seller,
BSA or BSG under any warranty or guaranty.

                           2.26      Bankruptcy.  BSAis not the subject of any
procedure for its judicial receivership (“redressement judiciaire”) or any
similar or equivalent procedure or liquidation (“liquidation judiciaire”), and
no judicial administrator (“administrateur judiciaire”) or liquidator has been
appointed in respect of it. Neither BSA nor the Seller has commenced
negotiations with one or more of BSA’s creditors with a view to the general
readjustment or rescheduling of its indebtedness, nor has it made a general
assignment for the benefit of its creditors. No receiver or arbitrator
(“conciliateur”) has been appointed in the context of amicable receivership
(“reglement amiable” or “mandataire ad hoc”) proceedings in respect of BSA.

                           2.27      Insurance.  Schedule 2.27 sets forth all
insurance policies maintained by BSA or BSG (including any self-insurance
arrangements) and the type and amounts of coverage thereunder. All of such
policies are in full force and effect and will be maintained until the Closing,
none of BSA or BSG is delinquent with respect to any premium payments thereon,
no written notice of cancellation has been received, and there is no existing
default thereunder, and such insurance, together with the insurance maintained
by Seller with respect to the Business, is of the type and in the amount
customary for businesses such as the Business.

                           2.28      Books and Records.  The general ledgers and
books of account of BSA and BSG, all federal, state, local and foreign income,
franchise, property and other tax returns filed by BSA or BSG and all other
books and records of BSA and BSG are complete and correct in all material
respects and have been maintained in accordance with good business practice and
in accordance with all applicable procedures required by laws and regulations.

             3.          Representations of the Buyer.

             The Buyer represents and warrants to the Seller as follows, except
as set forth on the respective Schedules attached hereto:

                           3.1        Organization and Authority.  The Buyer is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware, and has all requisite power and authority
(corporate and other) to own its properties and to carry on its business as now
being conducted. The Buyer has full power to execute and deliver this Agreement
and the other agreements contemplated hereby and to consummate the transactions
contemplated hereby and thereby.

                           3.2        Authorization.  The execution and delivery
of this Agreement by the Buyer, and the agreements provided for herein, and the
consummation by the Buyer of all transactions contemplated hereby and thereby,
have been duly authorized by all requisite corporate action.  This Agreement and
all such other agreements and written obligations entered into and undertaken in
connection with the transactions contemplated hereby to which the Buyer is a
party constitute or will, when executed and delivered, constitute the valid and
legally binding obligations of the Buyer, enforceable against the Buyer in
accordance with their respective terms. This Agreement has been, and each other
agreement contemplated hereby to which the Buyer is a party will be, duly
executed and delivered by the Buyer.

                           3.3        No Conflicts; Consents.  The execution and
delivery of this Agreement do not, and the consummation of the transactions
contemplated hereby and compliance with the provisions hereof will not, result
in any violation of, constitute a default (with or without notice or lapse of
time, or both) under, or require the approval or consent of its shareholders or
any other person or entity under, (i) the Certificate of Incorporation or
By-laws of Buyer, (ii) any judgment, order, decree, statute, law, rule or
regulation applicable to Buyer or its properties or assets, or (iii) any
material agreement or instrument, permit, concession, franchise or license to
which Buyer is a party or by which Buyer is bound.  The execution and delivery
of this Agreement by Buyer, and the consummation by the Buyer of the
transactions contemplated by this Agreement will not require any action by or in
respect of, or consent or approval of, or filing with, any Governmental Entity,
except as required except for such approvals or filings the failure of which to
obtain will not, individually or in the aggregate, have a material adverse
effect on Buyer’s ability to perform its obligations hereunder or to consummate
the transactions contemplated hereby.

                           3.4        Brokers.  The Buyer represents and
warrants that it has not engaged any broker or finder or incurred any liability
for brokerage fees, commissions or finder’s fees in connection with the
transactions contemplated by this Agreement.

             4.          Access to Information; Confidentiality; Public
Announcements.

                           4.1        Access to Management, Properties and
Records.  From the date of this Agreement until the Closing Date, the Seller
shall afford the officers, attorneys, accountants and other authorized
representatives of the Buyer access upon reasonable notice and during normal
business hours to all management personnel, offices, properties, books and
records (including without limitation Tax reports, returns and related
materials) of BSA and of the Seller relating solely to the Business, so that the
Buyer may have full opportunity to make such investigation as it shall desire to
make of the management, business, properties and affairs of BSA and of the
Seller relating solely to the Business.  The Seller shall furnish to the Buyer
such financial and operating data and other information as to the Assets and the
Business as the Buyer shall reasonably request.

                           4.2        Confidentiality.  All information which
shall have been furnished by the Seller to the Buyer in connection with the
transactions contemplated hereby or as provided pursuant to this Section 4 shall
be subject to the terms of that confidentiality agreement between the Buyer and
the Seller dated May 11, 2001 (the “Confidentiality Agreement”).  The
Confidentiality Agreement shall continue in full force and effect until the
Closing, at which time the obligations of the Buyer under the Confidentiality
Agreement shall terminate but only in respect of that information furnished
pursuant to this Agreement or the Confidentiality Agreement relating exclusively
to the Assets and to the Business.

                           4.3        Public Announcements.  The parties agree
that prior to the Closing Date, except as otherwise required by law, any and all
public announcements concerning this Agreement and the purchase of the Business
by the Buyer shall be subject to the approval of both parties, which approval
shall not be unreasonably withheld.

             In the event that either party is required to issue a press release
or make a public announcement or filing by law, it will notify the other party
prior to the release of any such public announcement or filing and will provide
to the other a copy of any such public announcement or filing.  Buyer
acknowledges that Seller intends to make a public announcement upon the
execution of this Agreement.

             5.          Pre-Closing Covenants of the Seller.

             The Seller covenants that from and after the date hereof and until
the Closing Date:

                           5.1        Conduct of Business.  The Seller, BSA and
BSG shall carry on the Business in the ordinary course and shall not make or
institute any material changes in methods of manufacture, purchase, sale,
shipment or delivery, lease, management, accounting, computation of Taxes or
operation, except as agreed to in writing by the Buyer.  Each of the Seller, BSA
and BSG shall (a) use commercially reasonable efforts to maintain, preserve and
protect the Assets and the Business, and (b) comply in all material respects
with all laws, ordinances, rules, regulations and orders applicable to the
Business.

                           5.2        Absence of Material Changes.  Without the
prior written consent of the Buyer, the Seller shall not, solely with respect to
the Business, and BSA shall not, in any case:

                                        (a)         Acquire by merging or
consolidating with, or by purchasing a substantial portion of the assets of, or
by any other manner, any business of any corporation, partnership, joint
venture, association, or other business organization or division thereof;

                                        (b)        Make any election or give any
consent under the Code or the Tax statutes of any state or other jurisdiction or
make any termination, revocation or cancellation of any such election or any
consent or compromise or settle any claim for past or present Tax due;

                                        (c)         Fail to operate the Business
or to maintain its books, accounts and records with respect to the Business in
the ordinary course of business consistent with past practices;

                                        (d)        Knowingly cause or permit to
occur any of the events or occurrences described in Section 2.11; or

                                        (e)         Amend its or other governing
documents;

                                        (f)         Authorize for issuance,
issue, sell, pledge, or deliver (whether through the issuance or granting of
additional options, warrants, commitments, subscriptions, rights to purchase, or
otherwise) any stock of any class or any securities exercisable for the purchase
of, or convertible into, shares of stock of any class (other than the issuance
of (i) shares of its capital stock or options to purchase its capital stock
pursuant to an existing option plan in the ordinary course of business, and (ii)
shares of its capital stock pursuant to the exercise of rights outstanding on
the date of this Agreement);

                                        (g)        Split, combine, or reclassify
any shares of its capital stock (whether by merger, consolidation,
reorganization or otherwise), declare, set aside, or pay any dividend or other
distribution (whether in cash, stock, or property or any combination thereof) in
respect of its capital stock, or redeem or otherwise acquire any shares of its
capital stock or its other securities; or amend or alter any material term of
any of its outstanding securities;

                                        (h)        Other than trade payables
incurred and use of existing credit facilities in the ordinary course of
business and consistent with past practice and other than intercompany
indebtedness, create, incur or assume any indebtedness for borrowed money, or
assume, guarantee, endorse, or otherwise agree to become liable or responsible
for the obligations of any other person, or make any loans, advances or capital
contributions to (other than reasonable travel advances for Business purposes),
or investments in, any other person; or create, incur or assume any Encumbrance
on any Asset;

                                        (i)          Except as set forth in
Schedule 5.2, (i) increase in any manner the compensation of any of its
directors, officers, employees, or consultants, or accelerate the payment of any
such compensation, except anniversary date salary increases for employees in the
ordinary course of business and in a manner consistent with past practices or as
required by existing contractual commitments or applicable law; (ii) pay or
accelerate or otherwise modify the payment, vesting exercisability, or other
feature or requirement of any pension, retirement allowance, severance, change
of control, stock option, or other employee benefit to any such director,
officer, employee or consultant or (iii) except as required by existing
contractual commitments or applicable laws, commit itself to any additional or
increase pension, profit-sharing, bonus, incentive, deferred compensation, group
insurance, severance, change of control, retirement or other benefit, plan,
agreement, or arrangement, or to any employment or consulting agreement, with or
for the benefit of any person, or amend any such plans or any of such agreements
in existence on the date hereof (except any amendment required by law or that
would not materially increase benefits under the relevant plan);

                                        (j)          Except in the ordinary
course of business and consistent with past practice or pursuant to contractual
obligations existing on the date hereof, sell, transfer, mortgage, or otherwise
dispose of or encumber any Assets;

                                        (k)         Except as set forth in
Schedule 2.11 with respect to the Zirconia suite, make or agree to make any
capital expenditure or expenditures, except for capital expenditures of $ 10,000
or less individually and of $50,000 or less in the aggregate;

                                        (l)          Except in the ordinary
course of business, enter into or terminate, or amend, extend, renew or
otherwise modify in any material respect (including, but not limited to, by
default or by failure to act) any joint ventures or any other agreements,
protocols or work plans pursuant to agreements with third parties, commitments,
or contracts (except agreements, commitments, or contracts expressly provided
for or contemplated by this Agreement);

                                        (a)         Enter into any contract,
plan, agreement, understanding, arrangement or obligation that restricts its, or
after the consummation of the transactions contemplated hereunder would restrict
BSA’s, BSG’s or the Buyer’s ability to conduct any line of business;

                                        (m)        Change in any material
respect its general credit policy as to sales of inventories or collection of
receivables or its inventory consignment practices;

                                        (n)        Remove or permit to be
removed from any building, facility, or real property any material machinery,
equipment, fixture, vehicle, or other personal property or parts thereof, except
in the ordinary course of business consistent with past practice, other than any
Excluded Asset;

                                        (o)        Alter or revise its
accounting principles, procedures, methods, or practices in any material
respect, except as required by applicable law or regulation or by a change in
GAAP or it’s equivalent in France or Germany and concurred with by Seller’s,
BSA’s or BSG’s independent public accountants;

                                        (p)        Institute, settle, or
compromise any claims, action, suit, or proceeding pending or threatened by or
against it involving amounts in excess of $50,000, at law or in equity or before
any government body or any nongovernmental self-regulatory agency;

                                        (q)        Knowingly take any action, or
knowingly fail to take any action that would render any representation,
warranty, covenant, or agreement of Seller in this Agreement inaccurate or
breached such that the conditions in Section 8.1 will not be satisfied as of the
Closing Date; or

                                        (r)         Agree or consent, whether in
writing or otherwise, to do any of the foregoing.

                           5.3        Taxes.  BSA or BSG shall, on a timely
basis, prepare in compliance with all applicable regulations and file all Tax
Returns for and pay any and all Taxes which shall become due on or prior to the
Closing Date, provided that the Seller shall furnish the Buyer with a copy of
any Tax Return of BSA or BSG at least 10 days prior to its filing date.

                           5.4        Communication with Customers and
Suppliers.  The Seller, BSA and the Buyer will cooperate in communicating with
suppliers and customers of the Business regarding the transfer of the Assets to
the Buyer.

                           5.5        Compliance with Laws.  Except as set forth
in Schedule 2.15, the Seller, BSA or BSG will comply with all laws and
regulations which are applicable to either Seller’s ownership of the Assets or
to the conduct of the Business and will perform and comply with all Contracts,
commitments and obligations by which each are bound and which, in the case of
the Seller, relate solely to the Business.

                           5.6        Continuing Obligation to Inform.  From
time to time prior to the Closing, the Seller will deliver or cause to be
delivered to the Buyer supplemental information concerning events subsequent to
the date hereof which would render any statement, representation or warranty in
this Agreement or any information contained in any Schedule inaccurate or
incomplete in any material respect at any time after the date hereof until the
Closing Date.

             6.          Reasonable Best Efforts to Obtain Satisfaction of
Conditions.

             The Seller and the Buyer covenant and agree to use their reasonable
best efforts and the Seller covenants to cause BSA to use its reasonable best
efforts to obtain the satisfaction of the conditions to closing specified in
this Agreement. In particular, the Seller shall, and shall cause BSA to, seek
and use reasonable best efforts to obtain all consents and approvals set forth
on Schedule 2.3.

             7.          Employment Matters.

                                        (a)         Prior to the Closing, but
subject to the consummation of the transactions contemplated by this Agreement,
Buyer shall offer employment to each of the Affected Employees, which employment
shall become effective as of the day after the Closing Date.

                                        (b)        The initial salary and wage
compensation payable to each Affected Employee by Buyer shall be, in the
aggregate, substantially equivalent to that provided to such individual by
Seller immediately prior to the Closing.

                                        (c)         Buyer shall provide the
Affected Employees with employee benefits that are, in the aggregate, comparable
to those benefits provided to similarly situated employees of Buyer (other than
any such benefits consisting of or based on any equity securities).  Buyer shall
provide credit for eligibility and vesting purposes for all Affected Employees’
period of service with Seller or its predecessors for purposes of any of Buyer’s
employee benefit plans or programs provided to Affected Employees, including
vacation and compensatory and fringe benefit plans and programs, but solely to
the extent such prior service credit does not result in the duplication of
benefits.

                                        (d)        Any individual who is
employed under a written employment agreement that is being assumed by Buyer
pursuant to Section 1.1(a)(iii) shall be deemed to be an Affected Employee for
all purposes of this Agreement.

                                        (e)         Buyer agrees to pay and be
obligated for any severance obligation or liability of Seller arising from or
related to any Affected Employee who does not accept Buyer’s offer of
employment.

                                        (f)         The representations,
warranties, covenants and agreements contained in this Section 7 are for the
sole benefit of the parties hereto, and the Affected Employees are not intended
to be and shall not be construed as beneficiaries hereof.

             8.          Conditions to Obligations of the Buyer.

             The obligations of the Buyer under this Agreement are subject to
the fulfillment, on or before the Closing Date, of the following conditions
precedent, each of which may be waived in writing in the sole discretion of the
Buyer:

                           8.1        Continued Truth of Representations and
Warranties of the Seller; Compliance with Covenants and Obligations.  The
representations and warranties of the Seller contained in this Agreement
(including the Schedules hereto) shall be true  and correct in all respects on
and as of the Closing Date as though such representations and warranties were
made on and as of such date, except for any representation or warranty which
speaks as of a specified date, in which case such representation or warranty
shall be true in all respects as if made on such specified date, and except in
any case for any inaccuracies of representations and warranties that
individually and in the aggregate have not had, or would not have a Material
Adverse Effect. The Seller and BSA shall have performed and complied in all
material respects with all covenants, obligations, and agreements required by
this Agreement to be performed or complied with by them prior to or at the
Closing Date.

                           8.2        Corporate Proceedings.  All corporate and
other proceedings required to be taken on the part of the Seller to authorize or
carry out this Agreement and to convey, assign, transfer and deliver the Assets
shall have been taken and shall be reasonably satisfactory to Buyer and its
counsel.

                           8.3        Consents of Third Parties.  The Seller
shall have received all requisite consents and approvals and shall have made all
requisite notifications or filings set forth on Schedule 2.3 attached hereto,
and copies thereof shall be delivered to the Buyer at or prior to the Closing.

                           8.4        Adverse Proceedings.  No injunction or
order shall be in effect prohibiting consummation of the transactions
contemplated hereby, and no action or proceeding by or before any court or other
governmental body shall have been instituted or threatened by any governmental
body or person whatsoever which shall seek to restrain, prohibit or invalidate
the transactions contemplated by this Agreement. No federal, state, local or
foreign statute, rule or regulation shall have been enacted the effect of which
would be to prohibit, restrict, impair or delay the consummation of the
transactions contemplated hereby.

                           8.5        Update.  The Seller shall have provided
the Buyer with a true, correct and complete list and amount, as of the Interim
Date, of the Accounts Receivable of BSA, including an aging thereof, the Fixed
Assets and the Inventory.

                           8.6        Closing Deliveries.  The Buyer shall have
received at or prior to the Closing each of the following documents:

                                        (a)         a bill of sale substantially
in the form attached hereto as Exhibit C;

                                        (b)        such instruments of
conveyance, assignment and transfer, in form and substance reasonably
satisfactory to the Buyer, as the Buyer shall reasonably request, including
without limitation patent, trademark and copyright assignments;

                                        (c)         such certificates of the
Seller’s officers and such other documents evidencing satisfaction of the
conditions specified in this Section 8 as the Buyer shall reasonably request;

                                        (d)        a certificate of the
Secretary of the Seller attesting to the incumbency of the Seller’s officers and
the authenticity of the resolutions authorizing the transactions contemplated by
the Agreement;

                                        (e)         cross receipt executed by
the Buyer and the Seller;

                                        (f)         opinions of counsel to the
Seller and BSA in form reasonably acceptable to Buyer and its counsel;

                                        (g)        a certified copy of the share
transfer register (“registre des mouvement de titres”) and of the shareholders
accounts (“comptes d’actionnaires”) evidencing that at Closing the Seller is the
sole owner of all of the BSA Shares;

                                        (h)        a share transfer form (“ordre
de mouvement de titres”) relating to the BSA Shares duly executed by the Seller
in favor of the Buyer;

                                        (i)          resignations of the
officers and directors of BSA and BSG;

                                        (j)          copies of the by-laws and
“extrait K-bis” of BSA dated no earlier than 8 days before the date of the
Closing, certified by the Seller as true, correct and complete;

                                        (k)         a certified copy of the
minutes (reproduced on the official register) of the meeting of the Board of
Directors of BSA approving (i) the transfer of the BSA Shares and (ii) the Buyer
as a new shareholder of BSA;

                                        (l)          a bill of sale
substantially in the form attached hereto as Exhibit E; and

                                        (m)        such other documents,
instruments or certificates as the Buyer may reasonably request.

                           8.7        Closing Balance Sheet.  The Buyer shall
have received the Closing Balance Sheet certified by the Seller’s Vice President
– Finance.

                           8.8        Collaboration Agreement.  The parties
shall have entered into a collaboration agreement covering the joint development
during the six-month period following the Closing, of a series of proteomics
products targeting the benchtop biologist.

                           8.9        Opinion of Works Council.  An opinion of
the works council (“comité d’ enterprise”) of BSA, as described in Schedule 2.3
of the Disclosure Schedule, shall have been delivered to BSA.

                           8.10      Governmental Approvals.  All governmental
agencies, departments, bureaus, commissions and similar bodies, with which a
filing or notification must be made or given or whose consent, authorization or
approval is necessary under any applicable law, rule, order or regulation for
the consummation by the Seller of the transactions contemplated by this
Agreement shall have consented to, authorized, permitted or approved such
transactions, and such consents, authorizations, approvals, filings or
notifications shall be reasonably satisfactory to the Buyer and its counsel, and
copies thereof shall be delivered to the Buyer at or prior to the Closing.

             9.          Conditions to Obligations of the Seller.

             The obligations of the Seller under this Agreement are subject to
the fulfillment, on or before the Closing Date, of the following conditions
precedent, each of which may be waived in writing at the sole discretion of the
Seller:

                           9.1        Continued Truth of Representations and
Warranties of the Buyer; Compliance with Covenants and Obligations.  The
representations and warranties of the Buyer contained in this Agreement
(including the Schedules hereto) shall be true in all respects on and as of the
Closing Date as though such representations and warranties were made on and as
of such date, except for any representation or warranty which speaks as of a
specified date, in which case such representation or warranty shall be true in
all respects as if made on such specified date, and except in any case for any
inaccuracies of representations and warranties that individually and in the
aggregate have not had or would not have a Material Adverse Effect. The Buyer
shall have performed and complied in all material respects with all covenants,
obligations, and agreements required by this Agreement to be performed or
complied with by it prior to or at the Closing Date.

                           9.2        Corporate Proceedings.  All corporate and
other proceedings required to be taken on the part of the Buyer to authorize or
carry out this Agreement shall have been taken and shall be reasonably
satisfactory to Seller and its counsel.

                           9.3        Consents of Third Parties.  The Buyer
shall have received all requisite consents and approvals and shall have made all
requisite notifications or filings set forth on Schedule 3.2 and copies thereof
shall be delivered to the Seller at or prior to the Closing.

                           9.4        Adverse Proceedings.  No injunction or
order shall be in effect prohibiting consummation of the transactions
contemplated hereby, and no action or proceeding by or before any court or other
governmental body shall have been instituted or threatened by any governmental
body or person whatsoever which shall seek to restrain, prohibit or invalidate
the transactions contemplated by this Agreement or which might affect the right
of the Seller to transfer the Assets. No federal, state, local or foreign
statute, rule or regulation shall have been enacted the effect of which would be
to prohibit, restrict, impair or delay the consummation of the transactions
contemplated hereby.

                           9.5        Closing Deliveries.  The Seller shall have
received at or prior to the Closing each of the following documents:

                                        (a)         such certificates of the
Buyer’s officers and such other documents evidencing satisfaction of the
conditions specified in this Section 9 as the Seller shall reasonably request;

                                        (b)        a certificate of the
Secretary of the Buyer attesting to the incumbency of the Buyer’s officers and
the authenticity of the resolutions authorizing the transactions contemplated by
this Agreement;

                                        (c)         Instrument of Assumption of
Liabilities executed by the Buyer;

                                        (d)        payment of the Purchase
Price, as adjusted in accordance with the terms of this Agreement;

                                        (e)         cross receipt executed by
the Buyer and the Seller;

                                        (f)         an opinion of counsel to the
Buyer in form reasonably acceptable to Seller and its counsel; and

                                        (g)        such other documents,
instruments or certificates as the Seller may reasonably request.

                           9.6        Collaboration Agreement.  The parties
shall have entered into a collaboration agreement covering the joint development
during the six-month period following the Closing, of a series of proteomies
products targeting the benchtop biologist.

                           9.7        Opinion of Works Council.  An opinion of
the works council (“comité d’ enterprise”)of BSA, as described in Schedule 2.3
of the Disclosure Schedule, shall have been delivered to BSA.

                           9.8        Governmental Approvals.  All governmental
agencies, departments, bureaus, commissions and similar bodies, with which a
filing or notification must be made or given or whose consent, authorization or
approval is necessary under any applicable law, rule, order or regulation for
the consummation by the Buyer of the transactions contemplated by this Agreement
shall have consented to, authorized, permitted or approved such transactions,
and such consents, authorizations, approvals, filings or notifications shall be
reasonably satisfactory to the Seller and its counsel, and copies thereof shall
be delivered to the Seller at or prior to the Closing.

             10.        Termination of Representations and Warranties.  All
representations and warranties made by the parties herein, in the Schedules
hereto or in any instrument or document furnished pursuant to this Agreement
shall survive the Closing in accordance with Section 14 below. All covenants
made by the parties herein, in the Schedules hereto or in any instrument or
document furnished pursuant to this Agreement shall survive the Closing.

             11.        Post-Closing Agreements.

                           11.1      Proprietary Information.  The Seller agrees
that from and after the Closing Date the Seller shall hold in confidence, and
shall cause its officers, directors and personnel to hold in confidence, all
knowledge and information of a secret or confidential nature with respect to the
Business and shall not disclose, publish or make use of the same without the
consent of the Buyer, except to the extent that such information shall have
become public knowledge other than by breach of this Agreement by the Seller.

             The Seller agrees that the remedy at law for any breach of this
Section 11 would be inadequate and that the Buyer shall be entitled to seek
injunctive relief in addition to any other remedy it may have upon breach of any
provision of this Section 11.

                           11.2      No Solicitation or Hiring of Former
Employees.  Except with respect to employees of Buyer, BSA or BSG who, following
the Closing, may be terminated by Buyer, BSA or BSG for a period of two years
after the Closing Date, the Seller shall not solicit any person who was an
employee of either the Seller (solely with respect to the Business), BSA or BSG
on the date hereof or on the Closing Date to terminate his or her employment
with the Buyer, BSA or BSG or any of their affiliates or to become an employee
of either the Seller or any of its affiliates.

                           11.3      Non-Competition Agreement.

                                        (a)         For a period of three years
after the Closing Date, neither the Seller nor any affiliate thereof shall,
directly or indirectly, as owner, partner, joint venturer, stockholder, or in
any capacity whatsoever engage in, become financially interested in, render any
consultation or business advice with respect to, or have any connection with any
business involving process scale chromatographic purification of proteins, in
the United States or any other country in which the Seller or any affiliate
thereof conducted such business during the two years prior to the Closing Date.
Notwithstanding the foregoing, Buyer acknowledges that Seller and its affiliates
are engaged worldwide in the provision of raw materials for process scale
production of proteins and agrees that, in relation to such activities, Seller
and its affiliates may engage in relationships with vendors of materials useful
for process scale chromatographic purification of proteins, including but not
limited to Buyer, and that such activities shall not constitute a violation of
the foregoing non-competition provision. In addition, Buyer acknowledges and
agrees that, in furtherance of the business of the Seller and its affiliates to
sell raw materials for process scale production of proteins, Seller and its
affiliates may make recommendations to their customers relative to materials for
process scale chromatographic purification of proteins, and that such activities
shall not constitute a violation of the foregoing non-competition provision. 
Further, Buyer recognizes that an affiliate of Seller based in New Zealand makes
and sells directly and through Seller and its other affiliates certain
chromatographic materials for process scale chromatography of proteins,
generally for customer applications different than those addressed by the
Business.  The continuation, growth and diversification of such business by
Seller and its affiliates shall not constitute a breach of the foregoing
non-competition provision, provided that neither Seller nor any of its
affiliates shall employ in such business any intellectual property purchased
hereunder by Buyer and shall not through this New Zealand affiliate or otherwise
make, sell or distribute chromatographic materials for process scale
chromatography of proteins for customer applications directly equivalent to
those addressed by the Business without the prior written consent of Buyer.

                                        (b)        The Seller hereby waives, to
the extent permitted by law, any and all right to contest the validity of this
Section 11.3 on the ground of the breadth of its geographic or product and
service coverage or length of term.  The Seller agrees that damages are an
inadequate remedy for any breach of this provision and that the Buyer shall,
whether or not it is pursuing any potential remedies at law, be entitled to seek
equitable relief in the form of preliminary and permanent injunctions upon any
breach of this non-competition provision.

                           11.4      Use of Name.  Following the Closing Date,
the Seller agrees not to use, and to cause its affiliates not to use, the name
“BioSepra” or any derivation thereof or any name which is confusingly similar
thereto or any other tradenames or trademarks of Seller used solely in the
Business in connection with any business whatsoever; provided, however, that
Seller shall be entitled to use such names following the Closing Date solely to
the extent that the names appear on business and financial reports and catalogs
of the Seller printed prior to the Closing Date.  Notwithstanding the foregoing,
following the Closing Date, Seller shall not initiate any new business
relationships of any form under such names.

                           11.5      Cooperation in Litigation.  Each party
hereto will cooperate with the other in the defense or prosecution of any
litigation or proceeding already instituted or which may be instituted hereafter
against or by such party relating to or arising out of the conduct of the
Business prior to or after the Closing Date (other than litigation arising out
of the transactions contemplated by this Agreement). The party requesting such
cooperation shall pay the out-of- pocket expenses (including reasonable legal
fees and disbursements) of the party providing such cooperation and of its
officers, directors, employees and agents reasonably incurred in connection with
providing such cooperation, but shall not be responsible to reimburse the party
providing such cooperation for such party’s time spent in such cooperation or
the salaries or costs of fringe benefits or similar expenses paid by the party
providing such cooperation to its officers, directors, employees and agents
while assisting in the defense or prosecution of any such litigation or
proceeding.

                           11.6      Access to Books and Records.  The Seller
shall have the right for a period of six years following the Closing Date to
have reasonable access, upon prior written notice, to such books, records and
accounts, including financial and tax information, correspondence, production
records, employment records and other records that are transferred to the Buyer
pursuant to the terms of this Agreement. The Buyer shall not destroy any such
books, records or accounts retained by it without first providing the Seller
with the opportunity to obtain or copy such books, records or accounts.

                           11.7      Intangible Property Cooperation.  The
Seller covenants and agrees that, at the request of the Buyer, the Seller will
communicate to the Buyer all information known to the Seller relating to the
Intangible Property transferred hereby, and that, at the expense of the Buyer,
the Seller will execute and deliver any papers, make all rightful oaths, testify
in any legal proceedings and perform all other lawful acts reasonably deemed
necessary by the Buyer to obtain, register, patent, perfect title, enforce or
defend such Intangible Property or to assist the Buyer in defending against
claims related to such Intangible Property in the United States and worldwide.

                           11.8      Beckman Obligations.  Buyer acknowledges
that Seller is obligated to make available to Beckman Instruments, Inc.
(“Beckman”) certain products, as set forth in Exhibit D hereto.  Buyer covenants
and agrees from and after the Closing Date to make available to Beckman, on the
terms set forth in Exhibit D, such quantities of the Products (as such term is
defined in such Exhibit) as may be requested by Beckman from time to time
following the Closing.

             12.        Termination of Agreement.

                           12.1      Termination by Lapse of Time.  This
Agreement may be terminated by either the Buyer or the Seller, if the
transactions contemplated hereby have not been consummated within 60 days of the
date hereof, unless such date is extended by the written consent of the parties
hereto (provided that the right to terminate this Agreement under this Section
12.1 shall not be available to any party whose failure to fulfill any obligation
under this Agreement has been the cause of or resulted in the failure of the
conditions precedent to the transactions contemplated by this Agreement to occur
on or before such date and such failure constitutes a breach of this Agreement).

                           12.2      Termination by Agreement of the Parties. 
This Agreement may be terminated by the mutual written agreement of the parties
hereto.

                           12.3      Termination by Buyer or Seller By Reason of
Breach.  This Agreement may be terminated by the Seller, if at any time prior to
the Closing there shall occur a material breach of any of the representations,
warranties or covenants of the Buyer or the failure by the Buyer to perform any
material condition or obligation hereunder, and may be terminated by the Buyer,
if at any time prior to the Closing there shall occur a material breach of any
of the representations, warranties or covenants of the Seller or the failure of
the Seller to perform any material condition or obligation hereunder; provided
that in either case the party alleged to be in material breach shall have
received written notice of such material breach or material nonperformance and
such material breach or material non-performance has remained uncured for a
period of ten (10) days after such notice has been received.

                           12.4      Effect of Termination.  In the event of
termination of this Agreement as provided herein, this Agreement shall
immediately become void and there shall be no liability or obligation on the
part of either the Seller or the Buyer, or their subsidiaries and their
respective officers, directors, stockholders or affiliates, except to the extent
that such termination results from the willful breach by a party of any of its
representations, warranties or covenants set forth in this Agreement; provided
that the provisions of Section 4.3 and Section 13 of this Agreement shall remain
in full force and effect and survive any termination of this Agreement.

             13.        Fees and Expenses.

                                        (a)         Except as set forth in this
Section 13, the Buyer and the Seller shall each pay their own expenses in
connection with this Agreement and the transactions contemplated hereby.

                                        (b)        The Buyer shall pay all
expenses related to the relocation after Closing of the Inventory transferred to
Buyer under this Agreement.

             14.        Indemnification.

                           14.1      Survival of Representations and
Warranties.  All of the representations and warranties contained in this
Agreement shall survive the Closing hereunder and continue in full force and
effect for a period of twelve (12) months thereafter, provided, however, that
(i) that the representations and warranties relating to Taxes and compliance
with Environmental Laws shall survive and remain in full force and effect for
the period equal to the statute of limitations relating thereto in the
applicable jurisdiction; and (ii) the representations and warranties set forth
in Sections 2.2 and 2.4 (insofar as they relate to the ownership of the BSA
Shares, the BSG Shares and the Assets), 2.22, 3.2 and 3.4 shall survive and
remain in full force and effect without any limitation; and provided, further,
that any representation or warranty with respect to which a bona fide written
claim shall have been made or an action at law or in equity shall have commenced
before such date, shall survive (but only with respect to, and to the extent of,
such claim) until the final resolution of such claim or action, including all
applicable periods for appeal.

                           14.2      Indemnification Provisions for Benefit of
Buyer.  In the event Seller breaches (or in the event any third party alleges
facts that, if true, would mean Seller has breached) any of its representations,
warranties and covenants contained herein, and Buyer makes a written claim for
indemnification against Seller within the applicable survival period, then
Seller agrees to indemnify Buyer and its affiliates and their respective
officers, directors and stockholders (each, a “Buyer Indemnified Party”) from
and against the entirety of any Adverse Consequences (as hereinafter defined)
they may suffer through and after the date of the claim for indemnification
(including any after the end of any applicable survival period) resulting from,
arising out of, or relating to the breach (or the alleged breach); provided,
however, that Seller shall not have any obligation to indemnify any Buyer
Indemnified Party from and against any Adverse Consequences resulting from,
arising out of, or relating to the breach (or alleged breach) of any
representation or warranty of Seller until the Buyer Indemnified Parties have,
in the aggregate, suffered Adverse Consequences by reason of all such breaches
(or alleged breaches) in excess of a $150,000 (the “Basket Amount”) aggregate
threshold (at which point Seller will be obligated to indemnify the Buyer
Indemnified Parties from and against all Adverse Consequences in excess of the
threshold amount) and provided further that Seller’s maximum liability arising
out of the transactions contemplated by this Agreement shall not exceed the
Purchase Price (the “Seller’s Liability Limitation”), except for fraud. 
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement (with the approval of the other party if required pursuant to the
provisions of this Section 14), liabilities, obligations, Taxes, liens, losses,
expenses and fees, including court costs and reasonable attorneys’ fees and
expenses incurred in investigation or defense of any of the same or asserting
its rights hereunder.  Notwithstanding anything to the contrary in the
foregoing, solely for purposes of determining whether a Buyer Indemnified Party
has suffered Adverse Consequences resulting from a breach of the representation
and warranty of Seller contained in Section 2.15 hereof, such representation and
warranty shall be deemed to be made without any materiality qualifiers.

                                        (a)         Seller agrees to indemnify
the Buyer Indemnified Parties from and against the entirety of any Adverse
Consequences they may suffer resulting from, arising out of, or relating to, any
liability of Seller which is not an Assumed Liability.

                           14.3      Indemnification Provisions for Benefit of
Seller.  In the event Buyer breaches (or in the event any third party alleges
facts that, if true, would mean Buyer has breached) any of its representations,
warranties and covenants contained herein, and Seller makes a written claim for
indemnification against Buyer within the applicable survival period, then Buyer
agrees to indemnify Seller and its affiliates and their respective officers,
directors and stockholders (each, a “Seller Indemnified Party”) from and against
the entirety of any Adverse Consequences they may suffer through and after the
date of the claim for indemnification (including any Adverse Consequences after
the end of any applicable survival period) resulting from, arising out of, or
relating to the breach (or the alleged breach); provided, however, that Buyer
shall not have any obligation to indemnify any Seller Indemnified Party from and
against any Adverse Consequences resulting from, arising out of, or relating to
the breach (or alleged breach) of any representation or warranty of Buyer until
the Seller Indemnified Parties have, in the aggregate, suffered Adverse
Consequences by reason of all such breaches (or alleged breaches) in excess of
the Basket Amount (at which point Buyer will be obligated to indemnify the
Seller Indemnified Parties from and against all Adverse Consequences in excess
of the Basket Amount), and provided further that Buyer’s maximum liability
arising out of the transactions contemplated by this Agreement shall not exceed
the Purchase Price, except for fraud.

                                        (a)         Buyer agrees to indemnify
the Seller Indemnified Parties from and against the entirety of any Adverse
Consequences they may suffer resulting from, arising out of, or relating to any
Assumed Liability.

                           14.4      Matters Involving Third Parties.  If any
third party shall notify any Buyer Indemnified Party or any Seller Indemnified
Party (the “Indemnified Party”) with respect to any matter (a “Third Party
Claim”) which may give rise to a claim for indemnification against any other
party (the “Indemnifying Party”) under this Section 14, then the Indemnified
Party shall promptly notify the Indemnifying Party thereof in writing; provided,
however, that no delay on the part of the Indemnified Party in notifying the
Indemnifying Party shall relieve the Indemnifying Party from any obligation
hereunder unless (and then solely to the extent) the Indemnifying Party thereby
is prejudiced.

                                        (a)         Any Indemnifying Party will
have the right to defend the Indemnified Party against the Third Party Claim
with counsel of its choice reasonably satisfactory to the Indemnified Party so
long as (i) the Indemnifying Party notifies the Indemnified Party in writing
within fifteen (15) days after the Indemnified Party has given notice of the
Third Party Claim that the Indemnifying Party will indemnify the Indemnified
Party from and against the entirety of any Adverse Consequences the Indemnified
Party may suffer resulting from, arising out of or relating to the Third Party
Claim, and (ii) the Indemnifying Party conducts the defense of the Third Party
Claim actively and diligently.

                                        (b)        So long as the Indemnifying
Party is conducting the defense of the Third Party Claim in accordance with
Section 14.4(b) above, (i) the Indemnified Party may retain separate co-counsel
at its sole cost and expense and participate in the defense of the Third Party
Claim, (ii) the Indemnified Party will not consent to the entry of any judgment
or enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnifying Party (not to be withheld, delayed or
conditioned unreasonably) provided that the Indemnifying Party shall not be
required to consent to any judgment or settlement unless it shall provide for a
full release of such Indemnifying Party without liability or obligation, and
(iii) the Indemnifying Party will not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnified Party (not to be withheld, delayed or
conditioned unreasonably), provided that the Indemnified Party shall not be
required to consent to any judgment or settlement unless it shall provide for a
full release of such Indemnified Party without liability or obligation.

                                        (c)         In the event any of the
conditions in Section 14.4(b) above is or becomes unsatisfied, however, (i) the
Indemnified Party may defend against, the Third Party Claim, and (ii) the
Indemnifying Party will reimburse the Indemnified Party promptly and
periodically for the costs of defending against the Third Party Claim (including
reasonable attorneys’ fees and expenses).

                           14.5      Adjustments to Indemnification Payments. 
Any payment made by one party to another party pursuant to this Section 14 in
respect of any claim shall be net of (i) any tax benefit realized by such party
as a result of such party’s deduction of such payment for federal and/or state
income tax purposes, and (ii) any insurance proceeds realized by and paid to the
Indemnified Party in respect of such claim.

                           14.6      Mitigation of Loss.  The party entitled to
indemnification shall take all commercially reasonable steps to mitigate all
Adverse Consequences upon and after becoming aware of any event that would be
reasonably likely to give rise to any Adverse Consequences that are
indemnifiable hereunder.

                           14.7      Remedies.  Other than for claims of fraud,
and any right to specific performance or injunctive relief which may exist under
Section 4.2 and Section 11, the right of each party to seek indemnification from
the other party pursuant to Section 14 shall be the sole and exclusive right of
each party against the other party for any breach of any representation,
warranty or covenant contained herein.

                                        (a)         No party shall be liable to
the other party for indemnification pursuant to Section 14 or otherwise for
breach of a representation or warranty which breach (or the facts giving rise to
such breach) was known by or disclosed in writing to the other party at or prior
to the Closing Date.

             15.        Transfer and Sales Tax.

             Each of the Seller, BSA and the Buyer, as the case may be, shall be
responsible for and shall pay (a) all sales, use and transfer Taxes, and (b) all
governmental charges, if any, upon the sale or transfer of any of the Assets
hereunder, in each case, to the extent such party is required by local law or
custom to pay such Taxes or charges.  In furtherance of the foregoing, and not
by way of limitation thereof, Buyer shall pay any transfer Taxes under French
law relating to or arising out of the Buyer’s purchase of the BSA Shares within
one (1) month of the Closing Date. If the Buyer or the Seller, as the case may
be, shall fail to pay such amounts on a timely basis, the other party may pay
such amounts to the appropriate governmental authority or authorities, and the
Buyer or the Seller, as the case may be, shall promptly reimburse such other
party for any amounts so paid.

             16.        Notices.

             Any notices or other communications required or permitted hereunder
shall be sufficiently given if delivered personally or sent by federal express
or comparable courier service, registered or certified mail, postage prepaid,
addressed as follows or to such other address of which the parties may have
given notice:

To the Seller Invitrogen Corporation   1600 Faraday Avenue   Carlsbad,
California  92008   Attn:  General Counsel     With a copy to: Fulbright &
Jaworski L.L.P.   666 Fifth Avenue   New York, New York  10103   Attn:  Mara H.
Rogers, Esq.     To the Buyer: Ciphergen Biosystems, Inc.   6611 Dumbarton
Circle   Fremont, California 94555   Attn: Matthew Hogan     With copies to:
Wilson Sonsini Goodrich & Rosati   650 Page Mill Road   Palo Alto, California
94304   Attn:  Michael O’ Donnell, Esq.

             Unless otherwise specified herein, such notices or other
communications shall be deemed received (a) on the date delivered, if delivered
personally; (b) five business days after being sent, if sent by registered or
certified mail or (c) two business days after being sent by federal express or
comparable courier service.

             17.        Successors and Assigns.

             This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, except that the
Buyer and the Seller may not assign their respective obligations hereunder
without the prior written consent of the other party; provided, however, that
the Buyer may assign this Agreement, and its rights and obligations hereunder,
to a subsidiary or affiliate of Buyer. Any assignment in contravention of this
provision shall be void. No assignment shall release the Buyer from any
obligation or liability under this Agreement.

             18.        Entire Agreement; Amendments; Attachments.

                                        (a)         This Agreement, all
Schedules and Exhibits hereto, and all agreements and instruments to be
delivered by the parties pursuant hereto represent the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersede all prior oral and written and all contemporaneous oral
negotiations, commitments and understandings between such parties. The Buyer and
the Seller may amend or modify this Agreement, in such manner as may be agreed
upon, by a written instrument executed by the Buyer and the Seller.

                                        (b)        The Exhibits and Schedules
attached hereto or to be attached hereafter are hereby incorporated as integral
parts of this Agreement.

             19.        Governing Law.

             This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the conflicts of laws
principles thereof.

             20.        Section Heading.

             The section headings are for the convenience of the parties and in
no way alter, modify, amend, limit, or restrict the contractual obligations of
the parties.

             21.        Severability.

             The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

             22.        Counterparts.

             This Agreement may be executed in two counterparts, each of which
shall be deemed to be an original, but both of which shall be one and the same
document.

             23.        No Third Party Beneficiaries.

             Except as set forth in Section 14, nothing herein expressed or
implied is intended or shall be construed to confer upon or give to any person
other than the parties hereto and their successors or assigns any rights or
remedies under or by reason of this Agreement.

             24.        Translations.

             Solely as a courtesy to Buyer, Seller has provided Buyer with and
will continue to provide Buyer with (in accordance with Section 4.1) English
translations which are in Seller’s possession (the “Translations”) of certain
French language Contracts and other documents relating to the Business (the
“French Documents”).  The parties hereby agree that (i) Seller makes no
representation, warranty or covenant regarding the accuracy, completeness or
truthfulness of the Translations, (ii) Buyer has had the opportunity to review
the French language versions of the French Documents in their entirety and to
have the French Documents translated on its behalf and has not relied on the
Translations in making its decision to enter into this Agreement, (iii) a
reference to any of the French Documents, whether in this Agreement, the
Exhibits or Schedules hereto or any of the other agreements contemplated hereby,
shall be deemed a reference to the French language version of such French
Document and not to the Translation thereof and (iv) in any dispute between the
parties relating to any French Document (whether such dispute is an Adverse
Consequence or not), the French language version of such French Document, and
not the Translation or any other translation thereof, shall control.

             IN WITNESS WHEREOF, this Agreement has been duly executed by the
parties hereto as of and on the date first above written.

  CIPHERGEN BIOSYSTEMS, INC.               By: /s/ William E. Rich    

--------------------------------------------------------------------------------

    Name:   William E. Rich    

--------------------------------------------------------------------------------

    Title:    President & CEO    

--------------------------------------------------------------------------------

          INVITROGEN CORPORATION               By: /s/ John D. Thompson    

--------------------------------------------------------------------------------

    Name:   John D. Thompson    

--------------------------------------------------------------------------------

    Title: Vice President, Corporate Development    

--------------------------------------------------------------------------------

 

 